 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD299 Lincoln Street,Inc , a wholly owned subsidiaryof Broad Reach Health Services,IncandLin-colnEmployees Union,Divisionof U S W A,AFL-CIO-CLC Cases 1-CA-23214, 1-CA-23287,1-CA-23341,1-CA-23371,1-CA-23444, 1-CA-23498, and 1-RC-18602December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, CRACRAFT, AND HIGGINSOn December 11, 1986, Administrative LawJudge Claude R Wolfe issued the attached decisionThe General Counsel and the Respondenteach filed exceptions and supporting briefs, and theRespondent filed a reply brief to the GeneralCounsel's exceptions iThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 and'The Respondent has moved to strike the General Counsels excepbons on the ground that they fail to meet the specificity requirements ofSec 102 46(b) of the Board s Rules and Regulations Although the GeneralCounsels exceptions do not conform in all particulars with Sec102 46 they are not so deficient as to warrant striking them here Furthermore the Respondent has not shown prejudiceas a resultof the deftciencyAccordingly the Respondents motion is deniedWe also deny the General Counsels motion to strike the Respondentsreply brief on various grounds as lacking in merit2 The General Counsel and the Respondent each has excepted to someof the judge s credibility findings The Board s established policy is not tooverrule an administrative law judge s credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products91NLRB 544 (1950) enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings9We find in this case that it is unnecessary to decide whether the Respondent s charge nurses are supervisors within the meaning of the ActThus while we adopt the judge s finding that the Respondent violatedSec 8(a)(3) and (1) of the Act by discharging Sharon Mangini we placeno reliance on the judge s conclusion that the knowledge by ChargeNurse Norma Gould of the employees union activities was attributableto the RespondentWe find rather that the Respondent knew of Mangini s union activities based on the evidence that two management offscials had seen her handing out union cards in the Respondents parkinglot the day before her discharge Regarding Mangini s discharge we alsodisregard the judges reliance in rejecting the Respondents argumentthatMangini had been insubordinate on evidence that Charge NurseMary Lee Fratantonio had given Mangini permission to post the noticeannouncing an employee bowling party on the Respondents bulletinboardWe find it unnecessary to rely on evidence of permission becausewe conclude that the Respondent had no policy prohibiting Manginifrom posting this notice and that in any event the record clearly establishes that the Respondents defense was a pretext to conceal the fact thatMangmi was discharged because of her union activitiesWe further finditunnecessary to pass on the allegation that Charge Nurse Gould threatened an employee with plant closure because the violation is cumulativeof other violations foundIn adopting the judge s finding that Sandra Bergeron was not amember of the bargaining unit on September 23 when the Union demanded recognition we rely on the cases cited in fn 10 of the judge sopinionwhich stand for the proposition that for the purpose of determining who is to be counted in a unit on the day a union demands recognitionon the basis of authorization cards employees who have beenhired but who have not started working will not be countedRivieraManor Nursing Home200 NLRB 333 (1972) on which the Respondentrelies is not to the contrary The employees whose status was questionedconclusions3 as modified and to adopt the recommended Order as modified 4The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by promulgatingand maintaining an overly broad no-access rule inorder to discourage employee union activity, bypreparing warning notices to employees AdelaidaMora and Maria Aleman for the purpose of causingtheir discharges because they were union support-ers, and by discharging employee Sharon Manginiand by suspending and discharging employeesMora and Aleman to discourage employees' unionactivitiesAdditionally, the judge concluded thatthe Respondent violated Section 8(a)(1) of the Actby the following conduct (1) its overly broad no-solicitation and no access rules, (2) statements in itscampaign literature informing employees that con-tinued financial investment in the facility wherethey worked would not be forthcoming if employ-ees voted in the Union, (3) Supervisor Jane Gibree's threat to employees that the Respondent'sowner would "sell" or transfer" the facility ifthey selected the Union to represent them, (4) Supervisor Francis Rogers' threat to employees that itwould be difficult for them to obtain employmentelsewhere if they voted in the Union, (5) OwnerWilliam Dobson's implied threat during a campaignspeech to the unit employees to sell, close, orchange the business if the Union won, (6) Dobson'spromise to employees of better wages and workingconditions if they rejected the Union, (7) Adminis-trator Paul Lemay's conduct in interrogating employees and creating the impression that theirunion activitieswere under surveillance, and (8)Supervisor Norman Landry s statement to an em-ployee suggesting that she quit if she supported theUnion 5 We adopt these findings of the judgein that case were undisputably working in the unit on the day the unionmade its bargaining demand and the only question was whether theircards were valid if signed prior to the date they began workingAlthough the General Counsel has excepted to the judge s failure tofind that the Respondents food service supervisorMark Stanikmas unlawfully interrogated employee Keith Carlson in mid September 1985 wealso find it unnecessary to pass on that allegation because the violationwould be cumulative in this case4 In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)The judge inadvertently failed to provide for a cease and desist orderBecause the widespread misconduct engaged in by the Respondent clearlydemonstrates a general disregard for [its] employees fundamentalstatutory rightswe shall issue a broad cease and desist order SeeHickmott Foods242 NLRB 1357 (1979) We shall modify the judges noticeaccordinglysMember Cracraft disagrees with her colleagues adoption of thejudges finding of a violation of Sec 8(a)(1) based on Landry s allegedContinued292 NLRB No 32 299 LINCOLN STREET INC173For reasons more fully discussed below, we alsoagree with the judge that the Respondent's unfairlabor practices have made the holding of a free andfair second election unlikely, if not impossible, andthat, therefore, the issuance of a bargaining Orderiswarranted in thiscase6Accordingly, we furtheraffirm the judge's finding that the Respondent vio-lated Section 8(a)(5) by refusing to bargain withtheUnion as of September 23, 1985, when theUnion possessed a card majority and demandedrecognition 7Finally, the General Counsel has excepted, interalia, to the judge's failure to find additional8(a)(1)and (3) violationsAs discussed below, we findmerit to two of these exceptions pertaining to certarn 8(a)(1) allegationsDuring the election campaign, the Respondenteither distributed to employees or posted on its bul-letin board the following documentQUESTIONHow can the Union being herehurt us?ANSWER Lots of ways Here's nine1Ithurtsto pay them so muchmoneyeveryyear2 Ithurtsto have toanswerto the unionstewardfor everything you do3Ithurtsto try to understand and live byall theunionwork rules4 Ithurtsto belong to a group that isdivid-ed hostilemilitant,andaggressivemost of thetime5 Ithurtsto go on strike and lose pay, med-ical insurance and perhaps even your job6 Ithurtsto see your companyloseits via-bilitydue to the constant costs of having aunion,and then to see our jobs lost or sold topeople who might have no growth plans andsimplymilk' the facility7 It hurts to seepatients leavefor our non-union competitors because customers don'twant to be caught in the middle of theslow-downs strikes job actions or other games unionsplay8Ithurtsto see something that was justgetting turned around getsmotheredby thedeadly steel gripof factory union-managementcollective bargainingstatement to an employee that if she supported the Union she should quitTestimony supporting this allegation was given in response to questioningof the witness by the judge as to another incident Under these circumstanceswhere this statement was neither alleged in the complaint noramended to the complaint at the hearing she would not find the Respondent was on notice of the alleged violation nor that the matter wasfully litigated6NLRB v Gissel Packing Co395 U S 575 (1969)7 In this regard we specifically affirm the judge s determinations regarding the validity of those authorization cards to which the Respondent has filed exceptions here9 Ithurtsto always be indoubt about thefutureGive yourself a chanceGive Lincoln a chanceVote NOThe judge found that this document constituted le-gitimate campaign propaganda because the nineenumerated answers, when viewed in light of thequestion posited, merely were "statements of possi-bilitiesnot probabilities," that unionization wouldbe adverse to the employees' interests Contrary tothe judge, we conclude that the Respondent violat-ed Section 8(a)(1) by this documentThe question of the propriety of the above-quoted document must be resolved in light of theprinciples set out inGissel,supra at footnote 5There, the Supreme Court established certainstandards for determining whether an employer'sstatements about the effects of unionization are permissibleThe Court stated in pertinent part thatan employer is free to communicate to em-ployees any of his general views about unionism or any of his specific views about a par-ticular union, so long as the communicationsdo not contain a "threat of reprisal or force orpromise of benefit "8In determining whether a statement constitutes anunlawful threat, the Court differentiated communications of previously made plant closure decisionsand `carefully phrased" predictions predicated "onthe basis of objective fact to convey an employer'sbelief as to demonstrably probable consequencesbeyond his control" from statements suggestingthat the employer might take actions in response tounionization not demonstrably based on `economicnecessities " Statements of the latter kind would bedeemed threats of retaliationIn this case, the plain language of the Respond-ent sdocument,particularlyinparagraphs6through 9 above, clearly informs the unit employ-ees that their jobs could be `lost," ` sold," or"smotheredby thedeadly steel gripof factory union-management collective bargaining " However, inreferring to the correlation between possible eco-nomic consequences of unionization and the closingof its business, the Respondent's predictions are notaccompanied by any objective facts that wouldtend to establish any substantial likelihood of theiroccurrenceThus, the Respondent's statementscrossed the line between informing employees ofpotential adverse consequences of unionization andthreatening that these consequences would occur in8395US at 618 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDretaliation for their having selected the Union torepresent themThe threat is particularly plainwhere, as here, the Respondent has made variousthreats of plant closure and has warned employeesthat unionization might reduce its future investmentin the facility where they worked Accordingly,we find that the Respondent violated Section8(a)(1) of the Act by distributing this campaign literature to its employees 9Although the judge did not specifically addressthis additional complaint allegation, we agree withthe General Counsel that the Respondent also engaged in unlawful conduct when its owner, WilLiamDobson, admittedly stated in his November18, 1985 speech to employees that they would "atleast be subject to a very lengthy period of frozenwages and benefits" if the Union was voted in Be-cause the Respondent would be obliged, on theUnion's demonstration of its majority in the election, to maintain in effect its current wage and benefit policies until negotiations resulted in an agreement on its change or an impasse, Dobson's statement to employees that wages and benefits wouldbe frozen constituted a threat to deprive employeesof benefits to which they otherwise would be entitied because they chose union representation Accordingly, we find that this threat further violatedSection 8(a)(1) of the Act 10Finally, in determiningwhether a bargainingorder is appropriate to remedy the Respondent'smisconduct here,we apply the test set out inGissel,supra at footnote 5 In that case, the Courtidentified two categories of cases in which a bar-gainingorder would be appropriate The first in-volves "exceptional cases'marked by unfair laborpractices that are so "outrageous" and ` pervasive'that traditional remedies cannot erase their coercive effects with the result that a fair election isrendered impossible The second category involves"less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendencyto undermine majority strength and impede theelection processes " The Supreme Court stated thatin the latter situation a bargaining order shouldissuewhere the Board finds that "the possibility oferasing the effects of past practices and of ensuringa fair electionby the use of traditional remedies, though present, is slight and that employeesentiment once expressed through cards would, onbalance,bebetterprotectedby a bargainingorder " Id at 613-615In the present case, the judge failed to place theRespondent's conduct into one category or the9 Chairman Stephens would rely only on pars 6 and 7 of the posteddocument in finding a threat in violation of Sec 8(a)(1)10 SeeAlpha Cellulose Corp265 NLRB 177 177-178 (1982)otherWe believe that the Respondent'sunfairlabor practices fall into at least the second catego-ryWhen the organizing campaign commenced, theRespondent immediately embarked on an antiunioncampaign designed to discourage its employeesfrom supporting the Union by discharging SharonMangini and instituting an over-broad no accessrule on September 20, 1985, and thereafter engagedin numerous violations of the Act in an effort tofulfill this objective In sum, as the judge found,theRespondent violated Section 8(a)(3) by dis-charging one employee and suspending and dis-charging two others, by issuing discriminatorywarning notices, and by promulgating and maintaining anoverly broad no-access rule, and violatedSection 8(a)(1) by threatening to close, sell, orchange its business if the employees selected theUnion, by engaging in coercive interrogation andsurveillance of its employees union activities, bypromising employees improved wages and workingconditions if they rejected union representation, bymaintainingoverly broad no solicitation and noaccess rules, by suggesting that employees quit ifthey intended to support the Union, and by tellingemployees they would have difficulty obtainingemployment elsewhere if they selected the Unionas their bargaining representativeWe have additionally found that the Respondent violated Section8(a)(1) in other instances when it threatened em-ployeeswith "a very lengthy period of frozenwages and benefits" and when it distributed certaincampaignliteratureWe emphasize that some of the unfair labor practices described above were committed by the Re-spondent's highest level supervisors, including itsowner and its administrator The positions thesepersons held clearly served to reinforce and emphasize in the minds of employees the seriousnessof the threats It also is highly significant that manyof the violations were of an extremely seriousnature In this case, the judge found that the Re-spondent's owner made a ` not too subtle threat tostop trying to resuscitate Lincoln, let it fail, andeither go out of business or change it" if the Unionwon collective bargaining rights The campaign literature that the Respondent distributed to its employees contained additional violationsThe wide-spread exposure of the unit employees to this con-duct clearly magnified the coercive impact of theviolations on the votersMore importantly, theBoard and the various courts long ago determinedthat a threat to close a facility because of union activity is among the most serious forms of interfer 299 LINCOLN STREET INCence with protected employee rights, 1 1 and the Supreme Court has stated that this is among the mosteffectivemeans of destroying election conditionsfor a longer period of time than any other unfairlabor practices 12We further emphasize that theRespondent's conduct in suspending and discharg-ing employees because of their union activities constitutes violations that have long been classified asmisconductgoing"to the very heart of the Act "13We conclude that the possibility of erasing theeffects of the Respondent's unfair labor practicesand of conducting a fair election by the use of tra-ditional remedies is slightRequiring the Respondent simply to refrain from such conduct will noteradicate the lingering effects of the violationsCorrespondingly, an election would not reliably re-flectgenuine,uncoercedemployee sentimentGiven the swiftness with which the Respondent re-acted to theorganizingeffort, the likelihood of theRespondentengagingin further illegal conduct isclearly presentWe conclude that the employees'representation desires expressed here through authorization cards would, on balance, be better pro-tected by our issuance of a bargaining order thanby traditional remediesAlthough the Respondentclaims that there has been substantial turnover initswork forceand managementsince the unlawfulconduct occurred,14 in light of the circumstancesof this case, particularly the seriousness of the vio-lationsand their impact on the entire bargainingunit,towithhold a bargaining order here wouldreward the Respondent for its own wrongdoing 1 sAccordingly, we adopt the judge's recommendedOrder, as modified below, and require the Respondent to bargain with the Union as the dulydesignated representative in the appropriate unitWe therefore shall set aside the election held inCase 1-RC-18602, order the petition dismissed, andissue a bargaining order11 See e gTextileWorkers vDarlingtonMfg Co380 US 263(1965)Irv s Market179 NLRB 832 (1969) enfd 434 F 2d 1051 (6th Cir1970)i 2 See e gNLRB v Gissel Packing Cosupra at fn 513NLRB v Entwistle Mfg Co120 F 2d 532 536 (4th Cir 1941)14 In its motion to reopen the record the Respondent seeks to introduce evidence regarding employee andmanagementturnoverWe denythe Respondents motionWe shall leave to the compliance stage of this proceeding the Respondent s additional proffer in its motion that the Respondent has ceased operations at the facility where the unit employees are employed and that another corporationwhich is totally independent of the Respondent ispresently operating the facilityAt that time if the question is raised thepropriety of extending theGisselorder to any successor of this Respondent could be consideredWithout passing on whether she would consider turnover or changedcircumstances relevant to a determination of whether a Gissel bargainingorder should be issuedMember Cracraft concurs in her colleagues conclusion that a Gissel bargaining order is warranted15 See e gKoons Ford282 NLRB 506 at fn 18 (1986) enfd mem833 F 2d 310 (4th Cir 1987)175The General Counsel has requested that a broadvisitatorial clause be granted in this case InCherokeeMarine Terminal,287 NLRB 1080 (1988), theBoard denied the General Counsel's request tohave broad visitatorialclausesroutinely included intheBoard's remedial orders and held that theBoard would, "continue to grant visitatorial rights,on a case by case basis, when the equities demonstrate a likelihood that a respondent will fail to cooperate or otherwise attempt to evade compli-ance " (Id at 1083, fn omitted) Thus, we declinedto grant a broad visitatorial clause in that case butnoted that we would be willing to make this addstionalmeansof obtaining information available tothe General Counsel, "in cases inwhich it appearspossible that the respondent may not cooperate inproviding relevant evidence unless given specific,sanction-backed directions to do so " (Id at fn 14 )Because we do not believe that the General Counsel has established the conditions as set out inCher-okeeMarine Terminalto support such a remedyhere,we decline to grant the broad visitatorialclauseHowever, nothing inCherokeeMarine Ter-minalforecloses the Board from issuing narrow remedial visitatorial provisions tailored to the facts ofa particular case where warranted The Board hasbroad discretion in determining remedial provisions,and in this case we believe a narrow visitatorial clause is warranted 16The Respondent asserts in its motion to reopenthe record that it has ceased operations at the Lincoln Street facility and that it is no longer the em-ployer of the employees there The Respondent'scontentions in its motion indicate that there may benumerousissuesat the compliance stage of thisproceeding that were unforeseen at the time thiscase was litigated and that will clearly be relevantto a determination of how and by whom compliance with the Board s Order is to be effected Forthis reason, we are issuing a visitatorial clause lim-ited to the information relevant to the Respondent's claim that it has ceased operations and thatanother corporation is now operating the facilityThus, the identity and circumstances of the em-ployer or employers of the unit employees can bedetermined at the time of compliance Accordingly,we shall amend the Order to include the following asparagraph 2(g)Preserve and, on request, make available to theBoard or its agents for examination and copying, all correspondence, legal documents, andany other records relating to the Respondent'sclaimsthat (1) it has ceased operations at the16 See e gSmythMfg Co277NLRB 680 (1985) 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLincoln Street facility involved in this pro-ceeding and is no longer anemployer of theemployees working there within the meaningof the Act, (2) that another corporation, totally independent of the Respondent and havingno common ownership,control,direction, orofficers,and having no obligations to the Re-spondent in connection with its labor relationsor employment policies or practices,isoperat-ing the Lincoln Street facility,and (3) thatnone of the individuals who may have committed unfair labor practices in this case, norany officers,agents, or employees of the Re-spondent,are employed or engaged in any ca-pacity at the Lincoln Street facilityORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below andordersthat the Respondent,299 LincolnStreet,Inc, a wholly ownedsubsidiary of Broad Reach Health Services, Inc,Worcester,Massachusetts,itsofficers,agents, successors, and assigns,shall take the actionset forthin the Order as modified1Insert the following as new paragraphs 1(1),1(m), and 1(n)"(1)Threatening employeeswith a lengthyperiodof frozenwages and benefitsif theyselectedthe Unionas their bargaining representative"(m) Threatening employeeswith job loss orother retaliationif theyselected theUnion as theirbargaining representative'(n) In any other manner interfering with restraining,or coercing employees in the exercise ofthe rights guaranteedthem by Section 7 of theAct "2 Insert the following as paragraph 2(g), and reletter subsequent paragraphsaccordingly"(g) Preserve and, on request,make available tothe Board or its agents for examinationand copying, all correspondence,legal documents,and anyother recordsrelating to the Respondent'sclaimsthat(1) it has ceased operations at the LincolnStreet facility involved in this proceeding and is nolonger an employerof the employeesworkingthere withinthe meaningof the Act, (2) that an-othercorporation,totally independentof the Re-spondent and having no common ownership, control,direction,or officers,and having no obliga-tionsto theRespondent in connection with itslabor relations or employment policies or practices,isoperatingthe Lincoln Street facility,and (3) thatnone of the individualswho may have committedunfair labor practices in this case,nor anyofficers,agents, or employeesof theRespondent, are employed or engaged in any capacity at the LincolnStreet facility3Substitute the attached notice for that of theadministrative law judgeIT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations not foundhereIT IS FURTHER ORDERED that the election inCase 1-RC-18602 be set aside,and that the petitionin Case 1-RC-18602 bedismissedMEMBER JOHANSEN,dissenting in partIagreewith the substantive findings my colleagueshavemade in this caseHowever, contraryto the majority,Iwould not grant a visitatorialclause of any kind in this case InCherokee MarineTerminal,287 NLRB 1080 (1988),the Board decided against the routine inclusion of visitatorialclauses in its decisions as the General Counsel hadsought The Board concluded, rather, that it wouldcontinue to grant visitatorial rights, on a case by-case basis, `when the equities demonstrate a likelihood that a respondent will fail to cooperate orotherwise attempt to evade compliance ' (Id at1083, fn omitted) Although the Respondent in thepresent case claims in its motion to reopen therecord that it has ceased operations at the LincolnStreet facility where the unfair labor practices occurred,Ido not find that this proffer establishesthat the Respondent will fail to cooperate with theBoard,nor does it establish the necessary"likelihood that the Respondent will attempt to evadecompliance"with the Board'sOrder(SeeCherokeeMarineibid) Accordingly, I would deny the General Counsel's request for a visitatorial clause and Ido not join my colleagues in the clause they enterhereAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOTdiscouragemembership in LincolnEmployees Union,DivisionofU S W A,AFL-CIO-CLC or anyother labor organization,by discharging, suspending, or preparing warningnotices to any of our employees or in any othermanner discriminating against them in regard totheir tenure of employment or any term of condi-tion of employment 299 LINCOLN STREET INCWE WILL NOT promulgate, maintain, or enforceany rule, regulation, or other prohibition whichforbids off-duty employees access to our nonpatientcare areas,and WE WILL NOT promulgate, main-tain, or enforce any rule, regulation, or other prohibition that forbids solicitation or distribution ofliterature on behalf of a union by our employees ontheir own time in nonworking areas or other areaswhere such conduct would not adversely affect patient careWE WILL NOTtell employeesitwill be difficultfor them to secure other employment if they selecta union to represent themWE WILL NOT conduct ourselves in such amanner asto createan impressionthat we are engaged in surveillance of employee union activitiesWE WILL NOT coercivelyquestionyou aboutyour union support or activitiesWE WILL NOT suggest that you quit if you aregoing to vote for a unionWE WILL NOT promise employees better wagesand benefits in exchange for their abstention fromvoting for a union in a representation electionWE WILL NOT threaten to close, sell, or changeour business operations if employees select a unionto represent themWE WILL NOT refuse to recognize and bargaincollectivelywith Lincoln Employees Union, Divi-sionofU S W A, AFL-CIO-CLC concerningterms and conditions of employment in the bargain-ing unitWE WILL NOT threaten our employees with alengthy period of frozen wages and benefits if theyselect the Union as their bargaining representativeWE WILL NOT threaten our employees with jobsloss or other retaliation if they select the Union astheir bargaining representativeWE WILL NOT in any other manner interferewith, restrain or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL, on request, bargain collectively withLincoln Employees Union, Division of U S W A ,AFL-CIO-CLC as the exclusive bargaining repre-sentative of all the employees in the bargaining unitdescribed below with respect to rates of pay, rates,hours of employment, and other conditions of employment, and, if an understanding is reached,embody that understanding in a written,signedagreement The bargaining unit isAll full time and regular part-time nursesaides,housekeeping employees,food serviceemployees,maintenance employees,laundryemployees, and team leaders employed by theEmployer at its 299 Lincoln Street, Inc facilety in Worcester, Massachusetts, excluding alloffice clerical employees, Registered Nurses,177Licensed PracticalNurses, professional employees, temporary help agency employees,guards and supervisors as defined in the ActWE WILL offer Sharon Mangmi, Maria Aleman,and Adelaida Mora immediate and full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any lossof earnings suffered by reason of our discriminationagainst them with interestWE WILL remove from the records of SharonMangini,Maria Aleman, and Adelaida Mora anyreference to their discharge, any reference to thesuspension of Maria Aleman and Adelaida Mora onNovember 7, 1985, and all warning notices prepared for Maria Aleman and Adelaida Mora onand after October 22, 1985, and notify them inwriting that this has been done and that the evi-dence of these unlawful discharges, suspensions,and warning notices will not be used as a basis forany future disciplinary action against themWE WILL rescind the rule in our personnelmanual that prohibits solicitation of any kind or thesale or distribution of material without our approvalWE WILL rescind our September 20, 1985 ruledenying our employees access to our facility duringtheir nonscheduled worktime299LINCOLNSTREET,INC,AWHOLLY OWNED SUBSIDIARY OFBROAD REACH HEALTH SERVICES,INCRonald S CohenandJosephF GriffinEsqsfor theGeneral CounselRichard D HayesandJoAnn Davis Esqfor the RespondentMichael JYoffeeUnion OrganizerDECISIONSTATEMENT OF THE CASECLAUDE R WOLFE Administrative Law Judge Thisconsolidatedproceedingwas litigated beforeme atBoston and Worcester Massachusetts on 12 13 14, and15May and 9,10, and 11 June 1986 pursuant to complaints duly issued by the General Counsel in the unfairlabor practice proceedings and a 28 January 1986 Orderof the National Labor Relations Board (the Board) directing a hearing in Case 1-RC-18602 on certain objections filed by the Union to the conduct of the electionand conduct affecting the results of the election Theunfair labor practice complaints and the objections proceedingwere thereafter consolidated for hearingTheconsolidated complaint as amended alleges numerous independent violations of Section 8(a)(1) of the National 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLabor Relations Act (the Act) discriminatory treatmentand discharge of Maria Aleman Sharon Mangini andAdelaida' Mora in violation of Section 8(a)(3) and (1) ofthe Act discriminatory treatment and discharge of StellaLukasek in violation of Section 8(a)(4) and(1)of theAct and a refusal to bargain with the Union in violationof Section 8(a)(5) and(1)of the Act The objections toelection are based on conduct alleged as unfair laborpracticesRespondent denies the unfair labor practice allegationsand the allegations of objectionable conduct raised inCase 1-RC-18602On the entire record including the testimonial demeanor of the witnesses and after considering the posttrialbriefs of the parties I make the following findingsand conclusions2IJURISDICTION299 Lincoln Street Inc a wholly owned subsidiary ofBroad Reach Health Services Inc (Respondent)3 is ahealth care institution operating a nursing home providing medical and professional care services for the aged inWorcesterMassachusettsDuring the 12 month periodending September 24 1985 Respondent derived grossrevenues in excess of$100000 from the conduct of thisbusiness and purchased and received at its Worcesternursing home products goods and materials valued inexcess of$50 000 directly from points outside the Commonwealth of Massachusetts Respondent is now andhas been at all times material an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act11LABORORGANIZATIONThe Union is now and has been at all times material alabor organization within the meaning of Section 2(5) ofthe ActIiiSUPERVISORSAND AGENTSThe complaint alleges Respondent admits and I findthat the following named persons occupied the positionsinRespondents employ set forth after their names andwere statutory supervisors and agents of Respondentwithin the meaning of the Act at all times materialKathryn ConnorsVice PresidentWilliam DobsonOwnerJane GibreeSupervisorNorman LandrySupervisorAnn LavalleeStaff DevelopmentThe official record at various places refers to a Harry Leider Thisshould be Adelaida and refers to Mora2The conclusions of fact are based on the credible portions of testimony of the participants and the documentary evidence received In thoseinstances where conflicts in testimony arose I have considered the reasonable probabilities the convincing character of the testimony and thecomparative demeanor of opposing witnessesTestimony that mightappear to conflict with my findings of fact has been examined and rejected as less credible than that on which I have relied I have credited partsof witnesses testimony while not crediting other parts This is neither unusual nor improperNLRB v Ueivcrw/Camera Corp179 F 2d 749 (2dCir 1950)vacated on other grounds 140 U S 474 (1951)1Respondent s name appears as amended at hearingCoordinatorMel LawMaintenance SupervisorPaul LemayAdministratorFrancis RogersSupervisorMark StanikmasFood Service SupervisorChris ZornDirector of NursesJoseph RizzoAssistant AdministratorThe General Counsel alleges that Norma Gould andMary Lee Fratantonio are supervisorsRespondentdenies that they areGould and Fratantonio were charge nurses during theperiod encompassing the alleged unfair labor practicesAccording to Paul Lemay Respondents administratorsinceMay 1985 he was told by others that Gould was asupervisor until her job title was changed to chargenurse on December 1984 Neither Gould nor Fratantoniowere Respondent s employees at the time of the hearingand neither testifiedLemay testified that from September 1985 to thepresent charge nurses have had and performed the responsibilities reflected in their written job description asfollowsAttends staff meetingsAttends inservicesAttends weekly team conference(Wednesday 9am)ConsultswithRPT OTR Speech DietarySocial Services andActivityDirector as neededAdmits and discharges patientsRounds with Doctors-assist with examinationReviews all monthly physician orders and makesappropriate corrections on Pharmacy updateCalls medication orders to PharmacyPrepared to cover shift if Medication Nurse notavailableSummaries weekly on L II and L III monthly onLE&WRounds on all patients every two hoursAssist in more complicated nursing proceduresMakes out all accident reports involving patientsNotifiesDoctors and family immediately of anyaccident involving patientStaff assignmentsSupervision and instruction of staffStaff evaluation of work performanceMonitor documentation-I& 0 s S/A restraintspositioning ambulation B/B training etcReports Log Book Daily ReportGive/receive reports at change of shiftOverall responsibility of unit environment-patient rooms tub rooms utility rooms linen closetetcLemay further testified that Gould was the chargenurse responsiblefor assigning the work load to herpeople on that particular shiftand that one of the reasons for discharging employee Matter on 18 Septemberwas a refusal of a work assignment from Gould Whenwriting a memorandum on 18 September so reflectingLemay first referred to Gould as Matter s supervisor 299 LINCOLN STREET INCbut then altered it to read charge nurseThat the refusal of Gould s work assignment was given as a reasonfor discharge illustrates that Respondent had delegatedauthority to her to make such assignments and considered they should be obeyed by employees In SeptemberRespondent also issued an addendum to the job description for senior nurses aide also referred to as teamleaderwhich reads as follows in relevant partA senior Nurse Aide or team leader must have acertificate for nurses aide class and worked one yearas a nurse s aide They are chosen by Charge Nurseand Director of Nurses Senior Nurses Aides will beevaluated twice yearly by their immediate supervisorThese evaluations are submitted to the Director of Nurses who then makes the decision as towhether each Senior Aide keeps her position or returns to status of experienced aide This will includea cut in payA promotion to senior nurses aide is accompanied by awage increase A fair reading of the addendum indicatestheimmediate supervisorreferred to is the chargenurseThis conclusion is consistent with the listing ofStaff evaluation of work performance as one of the responsibilities of the charge nurseRespondent s job description for medication nurses set forth that they are tocommunicate staff problems and recommendations tocharge nurseIconclude that medication nurses aremembers of the staff whose work performance is evaluated by the charge nurseIn addition to the evidence of supervisory status flowing from company documents supplemented by Lemay stestimony Yoffee and nurses aides Sharon Mangini JoanPerez and Delia Rodriguez credibly testified that theirrespective charge nursesGould and Fratantonio assigned them work and scheduled their lunchbreaks andcoffeebreaksRespondents personnel manualwhich itdistributes to all employees clearly statesCoffee breaksare assigned by the employees supervisor and must berotated so that the staff lounge is available to everyoneduring coffee breaks and there is no break in patientcareCharge nurses thus do what Respondent considerssupervisors work when they assign coffeebreaks and theorganization of the break sequence to comply with therotation requirement must require some reasonable modicum of independent judgment in deciding the timing ofeach employees break There is no evidence of anypreset routine for determining to whom and when abreak should be given or if any need for the chargenurse to consult with superiors before preparing thebreak scheduleFinallyWilliam A Dobson the president chief executive and owner of Broad Reach Health Services Incof which 299 Lincoln Street Inc is a wholly owned subsidiaryunequivocally testifiedCharge nurses are supervisors4IagreeThe charge nurses have the authority and are required to evaluate the performance of otheremployees These evaluations have considerable weightnotably in the case of senior nurses aides who are evalu4OfficialRecord of Proceedingsvol 2 n 132 L 9179ated twice yearly and whose retention of senior aidestatus and pay depends in great part on the chargenurse s evaluationThere is no persuasive evidence thatthe director of nurses relies on anything other than theevaluation in rendering a final decision of retention ordemotion The Board has held that the vesting of authority in charge nurses to evaluate employees and therebyto reward and promote them 5 or to effectively recommend their termination retention 6 or placement on probation7 warrants a finding that they are statutory supervisorsThese holdings are applicable to the instant casewhere I find the charge nurses by their evaluations effectively recommend the treatment to be accorded employees including retention of status and wages and demotion and loss of wages I therefore find and concludeCharge Nurses Gould and Fratantonio were at all timesmaterial to this proceeding supervisors of the Respondent within the meaning of Section 2(11) of the Act andRespondents agents within the meaning of Section 2(13)of the Act This conclusion of supervisory and agencystatus is further supported by credible evidence that Respondent has vested charge nurses with independent authority to supervise instruct and assign work to employeesand to choose with the director of nurses whichnurses aides will and which will not become seniornurses aides at a higher wage The language of Respondent s September addendum on senior nurses aides strongly implies that the charge nurse has an effective part indetermining on the basis of his or her independent judgment whether a nurses aide will secure senior status andpayIV ALLEGEDUNFAIR LABORPRACTICES INVIOLATION OF SECTION 8(A)(4) (3) AND (1)A Background and ContextMichael J Yoffee was employed by Respondent as anurses aide on 22 July 1985 8 Yoffee was at the time andhas continued to be a paid organizer for the Union Hereceived pay from the Union for his services throughoutthe time he was working for and being paid by RespondentHe obtained employment with Respondent for thespecific purpose of persuading employees to select theUnion as their collective bargaining representativeTothis end he conducted meetings with employees at a Chinese restaurant on 1 August and at the union office inWorcester on 22 August and 3 and 11 September It appears that these meetings had from three to five of Respondent s employees who composed the union organizing committee in attendance including Sharon Manginiwho attended all four meetings There is no evidenceRespondent was aware of these conferences In additionto conducting the meetings Yoffee signed a union authorization card on 20 August and secured signed cardsfrom a number of Respondents employees on dates rangAlbany Medical Cutter Horpual273 NLRB 485 (1984)fiPine Manor Nursing Ccnicr270 NLRB 1008 (1984)Wcdgcwood Health Carc267 NLRB 525 (1983)iiAll dates are 1985 unless otherwise specified 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing from 3 to 23 September Other such cards were procured by employeesand returnedto Yoffee sSharonMangini,who had solicited employees to signunion authorization cards in Respondents parking lot on19 September, was discharged on 20 SeptemberOn 23 September, Yoffee met with Paul J Lemay administratorof the nursing home, told Lemay he was organizingfor the Union, and asked Lemay to recognizethe Union as the employees representative Lemay refusedYoffee then resigned his employment with Respondent, but workeduntil3p m on 24 SeptemberLemay advised Kathryn Connors, vice president ofBroadReach Health Services, of Yoffee s visit Thatsame day Yoffee sent Respondent a letter stating theUnion s majoritystatusand reiterating the Union s request for recognitionThe parties stipulated the letterwas received on 24 September, and Lemay testified thatthe mail arnves at his office about noonOn 24 September, the Union filed a petition with theBoard in Case 1-RC-18602 seeking a representation election among certainof Respondents employees Respondent and the Union executed a Stipulation for Certification upon Consent Election on 11 October which wasapproved by the BoardsRegionalDirector on 17 October Pursuant to the stipulation an election was held on20 November in the patients diningroom at Respondent sfacility from 6 30 to 7 30 a in and from 2 30 to 3 30p in among the employees in an appropriate collectivebargainingunitwho were employed during the payrollperiod ending 12 October and on the day of the electionThe appropriate collectivebargaining unit isAll full time and regular part time nurses aideshousekeeping employees food service employeesmaintenanceemployees laundry employees andteam leaders employed by the Employer at its 299Lincoln Street Inc facility inWorcester,Massachusettsexcluding all office clerical employeesRegistered Nurses Licensed Practical Nurses professional employees temporary help agency employees, guards and supervisors as defined in theActThe tally of ballots cast in the election shows 31 ballotscast for the Union, 32 against and 2 challenged Thechallenged voters were Keith Carlson and Sharon ManginsThe Union filed timely objections to the electionThe Board,in itsOrder of 28 January 1986, adopted theRegional Directors determination that Carlson was notan eligible voter,Manginis ballot was therefore not determinative of the results of the election and a hearingshould be conducted on the Union s objections The obsections thereafter came beforeme aspart of this consolidated proceedingBetween petition and election Respondent issued severalwarnings to Maria Aleman and Adelaida Mora, anddischarged them on 7 November After the election Respondent issued warnings to Stella Lukasek a cook, inDecember and again in January 1986, and discharged heron 8 January 1986B The Union s Majority StatusRespondent and the General Counsel agree there were79 named employees in the appropriateuniton 23 and 24September 1985 The General Counsel would also ineludeMichaelYoffeeRespondentwould excludeYoffee Sandra Bergeron Barbara Carpenter, AlbertoGonzalez, Anna Webster, and Stella Lukasek would allbe included in the unit by Respondent, and excluded bythe General CounselSandra Bergeron was hired on 23 September but didnot start to work until 3 01 p m on 24 September TheBoard has held in other instances where the demand forrecognition succeeded the hire of an employee but preceded the employees actual start/work date that the employee was not a member of thebargainingunit on thedemand date 10 I therefore conclude that Bergeron wasnot a member of the bargaininguniton 23 Septemberbut became one on 24 SeptemberOn his own testimony Michael Yoffee had no desirefor or expectation of continued employment by Respondent after he had fulfilled his duty as a paid union organizer and launchedan organizationalcampaignculminatingin a demand for recognition and a petition for electionHis onlyreasonfor securing employment with Respondent was to organize for the Union from within the workforce In short his employment for Respondent was undertakenas an incidentof his primary job as a union organizer,was designed to end on the completion of hisunion assignmentand was therefore temporaryWhereemployment is solely for the purpose of unionorganizingand temporaryinnaturethe individual so employedshould not be included in the bargaining unit eventhough he or she otherwise enjoys the protection afforded employees by the Act I I I therefore agree with Respondent that Yoffee should be excluded from the unitand the authorization card he signed should not becounted toward the Union s majority statusAlbertoGonzalezwas according to Respondent stimecards, an employee who worked 12 1/2 hours dunngthe pay period ending 21 September had no timecard forthe pay periodending28 September, and was terminated30 September His total employment was 4 hours onMonday 16 September 4 hours on Tuesday, 17 September and 4 1/2 hours on Friday, 20 September Respondent denominateshim a maintenanceemployee No otherevidence concerning his employmentstatuswas proffered or adduced On this record I can only concludethatGonzalez was an hourly employee commencing 16September and was terminated 30 September There isThe cardsare singlepurpose documents which apart from the spacesprovided for the signer s name address work status date and signaturecontain only the following languageIhereby authorize the LincolnEmployees Union-Division of USWA to represent me in collective bargainingatthe top of the card and a statement at the bottom readingThis is not an application for membership10WesternDrug231NLRB 890 891 (1977) enf denied on othergrounds 600 F 2d 1324 (9th Cir 1979)WCAR Inc203 NLRB 12351243 (1973)Maidsville Coal Co257 NLRB 1106 1109 fn 4 (1981)Magnesium Casting Co250 NLRB 692 705 (1980) enfd 668 F 2d 13 19 (lstCir 1981)11Dee Knitting Mills214 NLRB 1041 (1974)Anthony Forest ProductsCo 231 NLRB 976 977 (1977)Oak Apparel218 NLRB 701 (1975) 299 LINCOLN STREET INCno evidence regarding what his job was other than Respondents listing him as a maintenanceemployee on theroster of unit employees prepared by Respondent andplaced in evidence as General Counsels Exhibit 2 byagreementof the parties, but reserving their respectivepositions on certain listed employees, among them GonzalezSimilarly, there is no reason shown for his apparent failure to work between 20 September and his 30September termination There are many possibilities, e g,layoff, sickness or injury, or casual employment, any ofwhich, if established, would clarify his status, but nonehave been shown to be the case All we really have hereisevidence that Gonzalez was an employee for a timeThere is no evidence he ceased to be an employee until30 September Respondent calls him a maintenance employeeMaintenance employees are specifically includedin the stipulated unitAlthough the quantity and qualityof the evidence with respect to Gonzalez leaves much tobe desired, it is sufficient, I believe, to constitute a pumafaciecase for the proposition that Gonzalez was amember of the bargaining unit on 23 and 24 SeptemberThe General Counsel contends Gonzalez was not butoffers no persuasive evidence to rebut the prima faciecase for unit inclusion Accordingly, I find that Gonzalezwas a unit member on 23 and 24 SeptemberSection 2(11) defines a supervisor as one who has authonty to hire, transfer, suspend, lay off, recall, promote, discharge,assign,reward or discipline other employees, or responsibly to direct them or to adjust theirgrievances, or effectively to recommend such actionifin connection with the foregoing the exercise of such authority is not of a merelyroutineor clerical nature but requiresthe use of independent judgment12The burden of proving supervisory status rests on the party asserting thatsuch status exists 13 The General Counsel has not metthat burden with respect to Stella Lukasek Barbara Carpenter, Anna Webster, or Joanne Kerswell No one contends Kerswell was in the unit on 23 or 24 September,but the General Counsel alleges that she as well as theother three cooks, was a statutory supervisor at relevanttimesRespondents job description for cooks reads as followsDUTIES AND RESPONSIBILITIES1Must prepare breakfast and dinner meals2Carry out suggested standards in patients mealservice3Enforce and carry out proper sanitation in thekitchen at all times, and report sanitation problemsto the food service supervisor4Store and correctly labor all leftovers andfresh foods to be refrigerated5Clean stove and other preparation areas aftereach meal6Check menu ahead to make sure leftovers areused whenever possible7Check refrigerators to be sure leftovers areused whenever possible12 Emphasis added13Bowne ofHouston280NLRB 1222 1223 (1986)1818Train any new employee hired to cook in theproper technique of preparing food and using equipment9Report any menu or personnel problems to thefood service supervisorThe cooks have no authority to hire, transfer, lay offrecallpromote, discharge, or adjust employee grievances or effectively recommend such action At issue iswhether they can suspend, assign discipline, or responsibly direct other employees or effectively recommendsuch action, all on the basis of their independent judgment There is nothing in their job description indicatingthey have such authority The job description for the dietary aides who work with the cook on each shift does,however, show the aides immediate supervisor to be thefood service supervisor or in his or her absence, thecook On the other hand the written defined job dutiesfor a dietary aide on the 7 a in to 3 30 p in shift setsforth, among other duties irrelevant to the issue of thecook s status that the aide is to check with the foodservice supervisor at shift s end and then go home Theonly mention of the cook in this document is that theaide at 11 a in , is to help the cook remove plates fromheaters and stack them beside the steamtableDuring the month of September Barbara Carpenterconducted the orientation of new employees Rigney andMadore On the form entitledCheck List for Orientationfor each of these employees, Carpenter is shown at thetop as the Instructor, and signed the forms in the spaceentitledSupervisorThe only other signature space isfor the employee The form reflects that the orientationcovers routine familiarization with Respondents operation facilities and general rules There is no evidencethe employees were told Carpenter was a supervisor Itiswell settled that the mere denomination of an employee asa supervisor" does not make him or her a statutory supervisor, 14 and the evidence does not show thatthis orientation function was either regular or frequentWithout more, all that can be deduced from this activityof Carpenter was that she routinely instructed some employees regarding the items listed on the form This conduct fits none of the criteria determinative of supervisorystatus, and certainly does not involve the use of independent judgmentMoreover Paul J Lemay Respondent s administrator, credibly testified that orientation ofnew employees may be conducted by any longtime employee not necessarily a supervisorRelying on Lukasek s testimony, the General Counselpoints out that she recommended employees for raisesand they later got them There is however no other evidence indicating that her recommendation was relied onin granting the raises Accordingly I cannot and do notfind that her recommendations were effective recommendations' of the type contemplated in Section 2(11) ofthe Act14Bowne of HoustonsupraMarukyo USA Inc268NLRB 1102(1984)Columbia EngineersInternational249 NLRB 1023 (1980) Similarly the mere fact that Assistant Administrator Rizzo referred to Lukasekas a cook supervisorat an unemployment heanngafterher dischargedoes not of itself make her a supervisor 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe cook on each shift works with two or three dietary aidesWhen the food service supervisor is on thejob it is highly unlikely that the cook performs any supervisory functions because the presence of two supervisors for two or three employees presents an obviouslyunrealistic ratio It is what happens when the food service supervisor is not working that must be consideredMark Stanikmas was the food service supervisor duringthe events before me He did not work on weekends orfrom 5 to 7a m or 9 a in duringthe workweek,and wasnot always in the kitchen at other times In his absence,the cook on duty was in charge of the kitchen Stanikmas testified that the cook on the night shift told the dietary aides every evening what job each would do thatshiftThe dietary aides on the 7 a in to 3 30 p in shifthad specific duties to perform in accordance with thefollowing schedule,and it is probable the other shifts hadsimilar schedulesDEFINED JOB DUTIES7 AM-3 30 PM DIETARY AIDE7 00 ServeBreakfast7 45 Clean and put away breakfast pots and pans815 Scrape dishesand workDirtySide" ofdishwasher9 30 Take trash out and reline trash containers9 45 Sweep the entire floor1000 Mop up any spills on the kitchen floor10 15 Coffee break10 30 Bag roll and butter11 00 Help cook remove plates from heaters andstack beside steamtable11 15 Serve Lunch11 50 Wipe down service line12 00 Lunch break12 30 Work Dirty Side of dishwasher100 Catch and help scrape dishesSet up trays with placemats and napkins1 30 Take trash out and reline trash containers145 Sweep and mop entire floor2 45 Place plate covers on the food trucks3 00 Checkcleaning listfor da lyassignment3 30 Check with Food Service Supervisor and gohome**** Changes may be made as needed ****Exactly what variation in these scheduled duties mightbe affected by the cooks job assignments is not clear,but that the cook is in the absence of the food servicesupervisor,in complete chargeof thekitchen and doesmake work assignments to the dietary aides at the beginning of the shift,and change those assignments duringthe shift as the need arises is apparent from the testimony of Lemay Stanikmas, Lukasek, and Keith Carlson, aformer dietary aideAccording to Stanikmas all cookshad equal authority Lemay testified that all cooks hadthe same dutiesAccording to Lemay the cook has no authority to discipline when the food services supervisor is on the premicesbut in the absenceof the foodservices supervisorhas the right to send a disruptive employee home untilthat employee can meet with the food services supervisor for proper handling of discipline In the case of beinglate to work or taking too long a break the cook, saysLemay,lets the offending employee work but notifiesthe food services supervisorDirector of Food ServicesNorman Landry's testimony supports that of Lemay asdoes that of Assistant Administrator Joseph Rizzo Stanikmas testified,and Lukasek agrees that he gave thecooks instruction to issue warnings to employees if aproblem arose in his absence,and he would decide on hisreturnwhether to place the warning in the employee spersonnel fileLukasek credibly testified that Stanikmasinstructed her in mid September to discipline dietaryaidesMora and Aleman, and to call him on the phone ifshe could not handle it She also reports that,inOctoberand November he told her to call him on the phone if aproblem with employees arose and then write the incident down for his review on the following Mondaywhen he would take any necessary action He also toldher that if she did not want to write a report on the incident she should tell them to punch out and go homeIn accord with Stanikmas instruction, and after callinghim at home,Joanne Kerswell,a cook,prepared a firstwarning notice listing absence,conduct,attitude,lack ofcourtesy, and lack of cooperation for employee ChrisEvers on 28 December She wrote the following on thewarning noticeSuspension untill [sic]conference with F S S inregards to not calling in on 12/28/85 Lack of cooperation poor attitude when we called him at hishome Feel that hisother jobmeans more to himChris does not seem to know the responsibilitys[sic] that he took when he accepted employment ina health carefacilityIt isthe responsibility of a cook to try to contactsomeone to come to work if not enough people show upThisisnot something that frequently occurs but did inthis instanceThe conduct of Kerswell in preparing thewarning suspending Evers and calling Stanikmas accords with the instructions that Lukasek acknowledgesshe and other cooks received from StanikmasReviewing the evidence regarding the status of cooks,Ifirst note that the ratio of supervisors to employees isprobative,but not in itself determinative of supervisorystatus, or lack of it 15 Second the orientation of new employees has not been shown to be a solely supervisoryfunction,and plainly involves no use of independentjudgment by the individual conducting the orientationThird, there is no evidence that other than a higherwage the cook receives any benefits not available torank and file employeesRegarding assignment and reassignmentof dietaryaides during the work shift their worktime is closelyscheduled,almost to the minute Any deviation therefrom is I am convinced, dictatedby theneed to performa particular duty necessary to the preparation of themenu for that shift at a particular time There is no evidence that the dietary aides were required to perform15WashingtonPost Co254 NLRB 168 193 (1981) 299 LINCOLN STREET INC183any duties other than those outlined in their work descriptionThe cook s responsibilities are to see that themenu isproperly and timely prepared and that other routine duties in the kitchen are properly carried out Thereisno showing the cook has any discretion to vary theprescribed menu for patients or to add to or detract fromthe duties of the dietary aides All the cook does is movethe aides from one task to another as the work requiresat any particular time The work needed determines theassignment The dietaryaidesare familiar with their regular duties and require neither instruction nor close supervisionwhile performing them That the cook mayhave them either alter the order in which they performthem, or add additional duties necessary to successfulcompletion of the overall mission of the kitchen only indicates that the cook essentially functions as a leadperson charged with seeing the necessary work determined by the preset menu and standing work instructionsis timely and efficiently done This does not constitutethe responsible direction or assignment of employeesusing independent judgment 16Turning to the cook's duty of preparing reports ofpoor work performance and disruptive conduct, and, ifnecessary, sending an employee home, there is no significant element of independent judgment involved Thecooks were acting in conformity with Stanikmas specificinstructionsLukasek received a warning for not writingup employee misconduct A clearer demonstration oflack of discretion is difficult to imagine 17 The authorityto decide what, if any, discipline is necessary resides inStanikmasEvery action that the evidence shows the cooks wererequired to take relative to observing and writing up incidents and even, in the case of Evers, suspending employees was routine compliance with express instructionsfrom Stanikmas and allowed the cooks little discretionary leeway That a cook may have elected to ignore certarn offenses that the instructions would require her torecord simply means that the cook refused to follow supervisory orders and therefore became herself18 a candidate for disciplineAfter considering and reconsidering all the relevantevidence I am persuaded that the cooks have none ofthe authorities enumerated in Section 2(11) of the Actand are therefore not statutory supervisors AccordinglyIagree with Respondent and find that Stella Lukasek,Barbara Carpenter and Anna Webster were members ofthe appropriate unit on 23 and 24 SeptemberAdding Alberto Gonzalez Barbara Carpenter, StellaLukasek and Anna Webster to the 79 employees the parties have agreed on there were 83 employees in the bargaining unit on 23 September, and there were 84 on 24Septemberwhen Sandra Bergeron became a unitmember The General Counsel entered 42 signed authorization cards into evidence Respondent specifically challenges the cards bearing thenamesof Denise Gauvin,Michael 0 Connor Catherine Flaherty, Sara Flores, andElba HerreraWith respect to Flaherty, Gauvin, and0 Connor, Respondent contends that their cards are invalid authorizations because the solicitor Steven Flaherty, testified that he advised these three card signersthat the purpose was to help Michael Yoffee get an electionThe testimony of Steven Flaherty relied on by Respondent reads as followsMR HAYES Okay Did she [Gauvin] sign that inyour presence?THE WITNESS No, she did notMR HAYES But, she returned it directly to you?THE WITNESS Yes she didMR HAYES Had you asked her to sign the card?THE WITNESS I had informed her to fill it outand return it to meMR HAYES In that context did you ask her tosign it?THE WITNESSMR HAYES Did you say anything to her aboutan election?THE WITNESS I,just told her that was what Mikehad to know to get-you know, to see if it wasworth his efforts to get a union into LincolnMR HAYES Mike being?THE WITNESS Mike YoffeeMR HAYES And what did you say, if anything,to your wife when you gave her the card?THE WITNESS More or less the same thing I hadmet this guy at Lincoln-meaning Mike Yoffee, andthat he was interested in starting a union at LincolnNursing HomeMRHAYESAnd, Mike 0 ConnorTHE WITNESSThe same thingQ [By Mr Griffin] And when you gave thecards to each individual-General Counsels 16through 18 what did you say to each and everyoneof them?A Well I told them that it was Mike Yoffee s interest to get a union in, and that if they had any realquestions to ask they had to talk to Mr YoffeeQ In any of your conversations with any ofthese individuals did you use the term election?A Yes I told them that this would help MikeYoffee to get an election in to Lincoln It wouldshow him that there was an interest of-you knowenough interest of getting-you know an electiongoingFlaherty later testifiedin relevant part asfollowsQ [Mr Yoffee ] Steve, what did you exactly saywhen you gave Cathy Flaherty the card?16 See e gPlesseyMaterials Corp263 NLRB 1392 1395-1396 (1982)Big T Food Store200 NLRB 409 412 (1972)Bowne ofHoustonsupra17Whether the warning was discnmmatonly issued as the complaintalleges has no effect on the obvious fact that the warning for not followmg Stanikmas instructions is evidence of no discretion18 All Respondents cooks are femaleA I told her that I met you and that you werelooking to see if it was worth your efforts to get aunion into the nursing home and that if she wanteda union there that she would have to sign the cardand give it back to me 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ Now then-we are only talking about whenyou asked Cathy Flaherty to sign a card Okay?A YesQ That is what we are talking about Did yousay are you sure that you said anything about anelectionwhen you asked Cathy Flaherty to sign acard?A I don t really recall about saying-you now,about the election I-you know, I might haveQ You say you do not recall-A But I don t-Q You do not recall-A But I don t-Q You do not recall-JUDGE WOLFE Wait a minute now Let himfinishMR YOFFEE I am sorryA (Witness,resuming)No, I just don t recallsaying anything about an election It was-youknow,Iwastelling people to see if he-you know,if itwas worth your efforts to see-you know, toget a unioninto Lincoln, and if they would supporta union, sign a cardDenise Brown (nee Gauvin) testified that she signed acard to join theunionon 16 September after reading it,and that Flaherty said nothing to her aboutan electionbut just asked if she was interested in the Union According toMichael 0 Connor, he signed an authorizationcard at Steven Flaherty's request on 12 September andFlaherty just talked about better pay you know payfor your uniforms and stuff like that it benefits everybody and Flaherty said nothing about an electionThe applicable rule is set forth inNLRB v GisselPacking Co395 U S 575 (1969), and is briefly summarized at pages 606 and 607 as follows[W]e think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that languageisdeliberately and clearlycanceled bya unionadherent with words calculatedto direct the signer to disregard and forget the Ianguage above his signature There is nothing inconsistent inhanding an employee a card that says thesigner authorizes the union to represent him andthen telling him that the card will probably be usedfirst to get an electionWe cannot agreethat employeesas a rule aretoo unsophisticated tobe bound by what theysign unlessexpressly toldthat their act of signing represents something elseThe Board has pointed out with the approval of theSupreme Court inGissel19 that the controlling factor incases such as the one beforeme iswhether or not thetotality of circumstances surrounding the card solicitaLion is such as to add up to an assurance to the cardsigner that his card will be used for no purpose otherthan to help get an election' 20 The cards signed by19Gisselsupra at 60720 LeviStrauss & Co172 NLRB732 733 atfn 7 (1968)these three employees are unambiguous authorizationsfor the Union to represent them The major questionraised is whether Flaherty uttered the magic word election,and in what context he did if he did His testimonyissomewhat confused and contradictory on the point,caused in part, I believe, by the fact three different lawyers interrogated him about it I got the distinct impression that Flaherty was honestly confused about whetherhe had said anything about an election There was no indication in his manner that he was trying to conceal orfabricate factsBrown (Gauvin) and 0 Connor testifiedFlaherty said nothing to them about an election when hesolicited them to sign union authorization cards Bothwere believable witnesses and are credited Brown saysshe signed to join the Union, and 0 Connor says hesigned for better pay and benefits Both intended to anddid authorize the Union to represent them The evidencewill not support a conclusion that these three card signerswere directly or indirectly advised the cards wouldonly be used to secure an election or did not mean thesignerwas authorizing the Union to represent him orher The three signed single purpose authorization cardsare free from ambiguity and even if Flaherty did tell thesigners that it would help Yoffee get an election in atLincoln, this is not a ground for invalidating the cardsJ P Stevens &Co 244 NLRB 407 441 (1979) Thecards are valid designations of the Union as the signerscollective bargaining representative and should and willbe counted in determining whether the Union attained amajority on 23 and/or 24 SeptemberRespondent challenges the validity of the cards ofSara Flores and Elba Herrera Both are Spanish speakingemployees In the case of Flores Respondent asserts thecard bearing her name is invalid because the signaturehas not been authenticated Flores delivered the completed card to Yoffee but he did not see her fill it out orsign it In the absence of any evidence the signature isnot that of Flores or is a forgery or that Yoffee s recitalof how when, and from whom he received the card isfalse I find the card has been properly authenticated andshould be countedPhoto Drive Up,267 NLRB 329 363(1983)J P Stevens & Co247 NLRB 420 490 (1980)Regarding Herrera s card Respondent arguesNor is the card of Elba Herrera valid it appearing that Elba Herrera does not understand Englishand there being no testimony except of a hearsaynature demonstrating that the employee understoodthe meaning of the cardMaximum Precision MetalProducts,236 NLRB [1417] (1978) In addition Respondent was unable to test the validity of this cardbecause Elba Herrera s daughter, the only personinvolved with this solicitation who read and spokeSpanish did not testifyWhile the card may be admissable as a document Mr Yoffee received it isnot lawfully authenticatedJ P Stevens & Co 244NLRB [407] (1979)Yoffee gave uncontroverted testimony, which I creditthat he gave Elba Herrera a typed Spanish translation ofa union leaflet with authorization card attached which(1) listed benefits to be gained by forming a union and 299 LINCOLN STREET INC(2) solicited the readerto sign a unionauthorizationcardMoreoverHerrera s daughter,Maria,acted astranslatorin readingthe leaflet to her in Spanish, translatingthe card for her conveying Yoffee s message thatthe reason Elba Herrera was being asked to sign a cardwas to have a union at the nursing home, and in relayingElba Herrera s reply to Yoffee that she understood whyshe was signing the card She signed the card and returned it to Yoffee on 10 September The General Colinsel has shown that Elba Herrerasigned acard designatmg the Union as her collectivebargainingrepresentativeOn its face it appears valid Respondent adduced no evidence that Elba Herrera was misled or did not understand what she was signing Respondents contention thatthe testimony showing Elba Herrera understood whatthe card meant is hearsay has little weight because theBoard has the discretion to entertain hearsay 21and it issettled law that unobjected to hearsay is admissible andhas probativevalue 22The evidence preponderates infavor of a conclusion that Elba Herrera signed an authorization card on 10 September with knowledge thatby so doing she was authorizing the Union to be her collectivebargainingrepresentativeItherefore find thecard is a valid designation of the Union as her representativeThe remainder of the signed authorization cards wereauthenticated either by the testimony of the person signing orcredible testimony of other witnesses who saw thecards being signed and/or received the signed card fromthe signer These and the cards of Denise Gauvin Michael0 Connor, Catherine Flaherty Sara Flores andElba Herrera total 42, all signed on or before 23 SeptemberA majority of the 83 unit employees on 23 September had therefore signed valid authorization cards for theUnion by that date and the Union enjoyed majoritystatusuntilBergeron started to work on 24 SeptemberAccordingly, I conclude and find that Yoffee s request,on behalf of the Union for recognition on 23 Septemberwas supported by a majority of the unit employees I further conclude and find that the written request for recognitionreceived by Respondent at about noon on 24September was supported by the same majority inasmuchas Bergeron did not start to work and therefore becomea unit member until 3 01 p m on 24 SeptemberC Knowledge of Union ActivityThe General Counsel offers the testimony of employees Joan Perez Steven Flaherty and Keith Carlson asevidence that Respondent knew of the union activityprior to the issuance of the no access rule Perez testifiedthat during the week before the discharge of SharonMangini on 20 September she was talking to ChargeNurse Norma Gould about the Union and Gould saidshe had heard it was trying to get in Gould then askedPerez if she had anything to do with it After first denying she did Perez said she had Gould advised her thatshe had been told a couple of girls were involved andthat Gould knew Yoffee was the head of itGould did21RJRCommunications248 NLRB 920 921 (1980)22NLRB v OperatingEngineersLocal 12413 F 2d 705 707 (9th Cir1969)Alvin J Bart & Co236 NLRB 242 (1978)185not testify Inasmuch as I detected nothing questionableinher demeanor and her testimony is uncontrovertedPerez is credited on this conversation Perez admissionof involvement coupled with Gould s knowledge thatSharon Mangini was Perez roommate supports a suspicion that Mangini was one of the couple of girls referred to by Gould That Respondent believed Perez andMangmt would likely be together in endeavors eithercommenced is evident from Connors testimony belowAccording to Flaherty, he heard Brenda Matter tellGould before Matters employment terminated on 18September that she did not have to be harassed becauseshe knew nothing about a union Gould made no replyFlaherty s uncontroverted testimony is credited 23Carlson testified that a day or two after an 11 September union meeting he was present when Mark Stanikmas,the food service supervisor told Stella Lukasek theUnion was trying to getin andthatwould be bad newsfor them Lukasek made no response Stanikmas thenasked Carlson if he knew anything about the Union, andcommented he must know something Carlson replied heknew nothing Lukasek did not testify regarding thisconversation although testifying at length on other mattersStanikmas version is that after Lemay sent letters tothe employees advising the Union was trying to organizehe talked to Lukasek and Carlson The conversation began with Lukasekaskinghis opinionHe repliedthat he was not for the Union but it was not his decisionHe then asked Carlson if he had received his letterCarlson said he had To which Stanikmas commentedthat he had just heardit24had been going on formonths, and asked if anybody knew what was going onBoth said they did not Stanikmas explains that this conversation took place just after Norman Landry had toldhim why Maria Aleman and Adelaida Mora could notreceive a raise and just after Respondents counsel advised a department head meeting that the campaign hadbeen going on for months There is no company litersture related to the union campaign before Yoffee sdemand and Respondent decided not to give Alemanand Mora araise aday or two after 23 September whenYoffee made his oral demand for recognition Stanikmasis therefore asserting that the conversation with Carlsonand Lukasek occurred on or about 24 or 25 SeptemberThe mere fact that Respondent attorney may haveopined after Yoffee s demand that the campaign hadbeen going on for months without more impresses measnomore than speculation and does not establishknowledge by the Respondent of the campaign prior toYoffee s recognition demand There was little to choosebetween the testimonial demeanor of Carlson and Stanikmas on the matter The evidence relating to the time ofthe incident does not preponderate in the General Counsel s favor and therefore does not show employerknowledge of union activity prior to 23 September23 Respondents motion to strike Flaherty s testimony as hearsay isdeniedFlaherty testified to what he heard and it has probative weightbecause Matter s statement at the least alerted Gould to the possibility ofa union presence24 1 construe it to mean the Union s organizing efforts 186DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel s suggestion that Yoffee s unionmeetings prounion discussions and card solicitation atthe facility while he was on duty, as well as his off dutyvisits to the premises to talk to employees about theUnion constituted conduct that Respondent should havebeen aware of is not impressive even though Gould scharacterization of Yoffee as the head of it shows Respondent wasin factaware of Yoffee s conductThe testimony of Kathryn Connors, Respondents vicepresident, that she called Dobson at Chatham Massachusetts, on 23 September when Lemay told her of Yoffee srecognition demand is not creditedWhen telephonecompany records showed no calls from the nursing hometo Chatham on 23 September Respondent recalled Connors as a witness She then again insisted that she calledDobson that day but then testified that she really couldnot say that she possibly knew where he was on 23 September and that he possibly could have been in WestfieldorWorcester that day On cross examination, Connorstestified that she could not say whether she called Chatham that day but probably might have and now doesnot recall if she earlier testified she had called ChathamShe adds that she is really not concerned where shecalled on 23 September The fluctuations in testimonyafter her first and certain relation of a call to Dobson atChatham on 23 September were so evasive and contraryto her earlier testimony that her entire testimony on thematter is incredible and will not support a finding thatConnors first became aware of the Union s presence on23 September On the other hand, this testimony doesnot show she was aware of the Union prior to that dateIn short her affirmative testimony is not credited butthe infirmities in the testimony raise only a suspicion ofprior knowledgeRespondents reasons for the discharge of SharonMangini on 20 September which is discussed in greaterdetail later in this decision are pretexts The dischargeoccurred the day after she solicited support for theUnion in Respondents parking lot within the sight ofLemay and Director of Nursing Chris Zorn Respondenthas not shown Mangini would have been discharged inthe absence of union activity Respondent clearly opposes unionization of its employees The strength of thatopposition is revealed in Connors remark in response toa question posed at an employee dinner on 19 Novemberabout why Respondent did not bargain with the Unionthat she did not negotiate with skunks These facts giverise to a reasonable inference that Respondent on 19 September knew of Mangini s union activity 25 This inference plus the credible testimony of Perez and Flahertyshowing that Respondents supervisor and agent Gouldknew of union activity prior to 20 September and at leastas early as 18 September warrants a finding that Respondent knew on 18 September that there was employee union activity afootD Allegationsof InterferenceRestraint and CoercionThe complaint with its abundant amendments allegesmany violations of the Act An examination of the allegations in the light of the credible evidence adduced re2 9 CompareYaohan of California280 NLRB 268 (1986)veals a generous mixture of valid and invalid contentionsThe General Counsel generally contends there is agrand pattern to Respondents conduct Perhaps so butto discern what if any pattern exists one must first determine which allegation is valid and which is not Accordinglywhat follows is an effort to sort out the melangepresented by the complaint in a manner consistent withthe evidence relating to each allegation1The no solicitation ruleThe followingrule appears in Respondents personnelmanualwhich is distributed to employees The rule hasbeen ineffectsinceMarch 1985and was stillin effectduring the hearing in 1986Solicitations of any kind or the sale or distributionof material, etc other than specifically approved bythe institution is prohibitedThe General Counsel and Respondent agree and Ifind the rule is too broad and presumptively invalid because it is an absolute prohibition of employee solicitation and/or distribution at all times and places 26 Respondent argues however, that the defect in the rule wascured by the following question and answer in a document distributed by the Respondent to all employeesduring the Union s organizational campaignQ What is the Lincoln policy on Union activity anddiscussion at the Home?A The Company encourages discussionamong employeeswhether staff or administration, on thesemattersSuch discussion should be avoided whileon duty unless okayed by a licensed nurse or supervisorAt times when you are on break in a normalbreak area you are of course free to do as you wishin this regardIdo not agree with Respondent that this handoutclarified the rule in the manual It does not disavow themanual rule nor does it in any way modify or refer tothe rule s prohibition of distributionAs the GeneralCounsel points out all the distributed question andanswer does is create an ambiguity which must be resolved against its creator 27Contrary to RespondentEast Bay Newspapers28isnotapplicable In that case the employer constructed a rulepresumptively lawful underEssex International29whichbecame unlawful when the Board adopted a new standand in TR W30 East Bay then posted a new rule inaccordwithT R WThe old rule was presumptivelyvalidwhen promulgated and the employer promptlyclarified its rule to comport with the new standard inTR W Respondent before me neither promulgated anew rule nor unambiguously clarified its existing rule26Mesa Vista Hospital280 NLRB 298 (1986)Our Way Inc268NLRB 394 (1983)27 See e gJ C Penney Co266 NLRB 1223 (1983)and cases cited28 263 NLRB 566 (1982)29 211 NLRB 749 (1974)30T R WBearingsDivision257 NLRB 442 (1981) 299 LINCOLN STREET INCwhich continued in the personnel manual with at leastthe time of hearingThe presumption of invalidity has not been rebuttedThe maintenance of the rule on and after 24 March 1985interfered with restrained, and coerced employees in theexercise of the rights guaranteed them in Section 7 of theAct and violated Section 8(a)(1) of the Act 312The no access ruleRespondent implemented the following rule on 20 September and on that date posted it on an employee bulletin board and attached a copy to all employee timecardsIN ORDER TO PREVENT DISRUPTIONSIN THE OPERATION OF THE NURSINGHOME, INTERFERENCE WITH RESIDENTCARE, AND INCONVENIENCE TO OURRESIDENTS THE FOLLOWING RULE APPLIES TO VISITING DURING NON SCHEDULED WORKING HOURSLINCOLN NURSING HOME DISCOURAGES THE USE OF ITS PREMISES DURINGNON SCHEDULED WORK HOURS ANY EMPLOYEE FOUND ON THE PREMISESDURING HIS/HER NON SCHEDULED WORKTIME SHALL BE CAUSE FOR IMMEDIATETERMINATION OF HIS/HER EMPLOYMENTThe complaint alleges the rule was promulgated andthereaftermaintained in order to discourage union andprotected concerted activity by Respondents employeesRespondent contends that the rule is lawful underGTELenkurt32 andTri CountyMedical Center33 and is atworst a deminimismatter requiring no remedyThe Board inContinental Bus Systems34 expressed theapplicable rule of law in the following termsIn order to effectuate the policies of the Act a noaccess rule is valid only if it (1) limits access solelywith respect to the interior of the plant and otherworkingareas(2) is clearly disseminated to all employees and (3) applies to off duty employees seeking access to the plant for any purpose and not justto those employees engaging in union activityExcept when justified by business reasons, a rulewhich denies off duty employees entry to parkinglots,gatesand other nonworking areas will befound invalidRespondent argues that its ruleobviously does notapply to non patient areas such as the parking lot butapplies to patient care areasIt istrue that reading thesecond paragraph in context of the first as onemust, 3 scan result in a reasonable conclusion that the referencesto disruption in the facility s operation interference withresident care, and inconvenience to residents implies that91J C Penney Cosupra32 204 NLRB 921 (1973)33 222 NLRB 1089 (1976)34 229 NLRB 1262 (1977)35ArchBeverageCorp140 NLRB 1385 (1963)187the rule is intended to bar visits within the home, not itssurrounding premisesOn the other hand one couldequally reasonably conclude that exclusion from thepremises refers to the parking lot and other nonresidentcareareaswithin and without the building including forinstance the public coffeeshopWhere two reasonable interpretations may be drawn from the same document anambiguity obviouslyexistsAs above noted ambiguitiesare resolved against the promulgator of such a rule Therule is invalid and violative of Section 8(a)(1) of the Actbecause it does not clearlylimit accesssolely topatientcare or other workingareasas Respondent claimsRespondentdeniesthe promulgation of the rule wasunlawfully mot vated, and affirmativelyassertsithad noknowledge of union activity on 20 September Neitherthe denial nor the affirmative assertion is supported bythe evidenceThe organizational campaign had beengoingon for about 2 months when the rule issued Therewas no prior no access rule The Board has held that anemployer change of policy coinciding with employeeunion activity warrants an inference of discriminatorymotivation 36 Knowledge of union activity prior to theissuanceof the rule has been found, and thereasons advanced for the rule are not convincingRespondent contends that the no access rule was implemented because patients complained that two employees, oneof them an off duty employee of Medical Resources,werekissing inthe facility, and boyfriends congregated in the coffeeshop waiting to take employeeshome when their shift ended Julie Stowell former personnel coordinator forMedical Resources which furnishes temporarynurses and nurses aides to nursinghomes, testified that on or about 7 July she received acall from Chris Zorn who told her that Medical Resource employees Polasack and Shannon werehangingaround togetherand kissingduringworking hoursZorn asked that they not be scheduled on the same shiftIn early August Zorn called and advised Stowell thateven though not on the same shift Polasack was nowcoming inand visiting Shannon during his shift Stowelltalked to Polasack about the matter Polasack left MedicalResources employment on 12 August Zorn nextcalled Stowell on 20 or 21 September and advised that22 September would be Shannon s last day to work atRespondentsnursinghome because he wasmaking advances to Sharon Army Shannon wasnot againreferredtoRespondent for work There were no other cornplaintsfrom Zorn or other Respondent officials Stowellappeared to bea neutral witnesswith no particular interest in the outcome She was straightforward and believable and impressedme asa confident and honest witnesstestifying truthfully to the best of her recollectionHertestimony is creditedZorn s expressed concerns had nothing to do with Respondent s employees except to the extent Shannon mayhave botherednurses aideArmy at her work Lemayconfirms that he had no reports prior to 20 SeptemberthatRespondents employees wereenteringthe facilityon off dutytimethat led to the no access rule He relates36HudsonOxygen Therapy Sales Co264 NLRB 61 72 (1982) 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat Zorn told him on Tuesday or Wednesday before 20September that some boyfriends had been waiting in thecoffeeshop to take their girlfriends home and that thishad been going on for a long time According to Lemay,the kissing incident and the practice of waiting for girlfriends in the coffeeshop, which he first learned of acouple of days before 20 September, caused him todecide to have a no access ruleAccording to Kathryn Connors Respondents vicepresident, Respondents president Dobson instructed hera week or two prior to 20 September to have a no accessrule prepared She then, also a week or two before itspublication, instructed Lemay to do it Connors furtheraversreasonsfor the rule were nonemployee boyfriendswaiting for their girlfriends who were pool employeesprovided by temporary employee suppliers and employees cominginto the public coffeeshop during their offhoursIagree with the General Counsel that the rule doesnot remedy the problems Respondent refers to The kissing by Shannon and Polasack, the conduct of Shannontoward Army, boyfriends waiting to take their girlfriendshome, all involve nonemployees with the exception thatsomeof the girlfriends being picked up may have beenRespondents employees Those being picked up clearlywere leaving work and therefore not in violation of therule Inshort, Respondents employees were guilty of noconduct so far as this record shows warranting the rule,and any problems caused by nonemployees would be unaffected by the ruleMoreover, Connors and Lemaygaveinconsistenttestimonyregardingthe reasons for therule and when the need for a rule became evident Respondent has demonstrated no logical or believable businessreason for the no access rule The reasons advancedare sothreadbare as towarrant anadverse inference thatthe real reasonis an unlawfulone This conclusion is reenforced by thetimingof therulewithin2 or 3 daysafter the evidence showsitwas aware of unionactivityThe General Counsel has shown union activity, knowledge of it by the Employer and a rule without reasoncoinciding with that activity Respondent has not rebutted the prima faciecase resultingfrom this evidence Accordingly the General Counsel has shown by a preponderance of the evidence that the no access rule was promulgated publishedand maintainedin violation of Section 8(a)(3) and (1) of the Act because its purpose was todiscourage employee union activity3Respondents campaign literatureThe complaint alleges Respondent by leaflet of 18 October threatened its employees with loss of work and nowage and benefit increases if the Union became theirrepresentativeThe leaflet reads as followsQUESTIONS AND ANSWERSQ Isn t it a fact that Lincoln is unwilling to payunion wagesand that s the only reason Lincolndoesn't want the Union?A NO In order to get good workers, we compete against some health care organizations thatareunionized and pay union wages Please compare ourwages with other health care employers in thearea-both union and non union Lincoln pays asmuch as or better than, many union places Don tlet anyone fool you unions have plenty of memberswho are making less money than you are Unionsalso have lots of people on layoffsWe are not afraid to pay you more money Wedo as well as we can, and that s at least as good asanyone else Bringing a union in here won t changewhat we can afford to pay All it will do is take 2%off the top of your pay for the unionQ Then what s the real Company concern?A Unions cost Nursing Homes a lot of money inother ways Union work rules and job classificationsthat strangle patient care and slow down performance so that our costs are raised up-forcing ourprices up-and we lose clientsThe fact-pure and simple-is that if the homelosesmoney it makes it impossible to improvewages and benefits and maintain a satisfied employee work forceI don t think you 11 be well advised to spend over$200 per year in dues and other costs to hire aSteelworkersUnion agent to negotiate for you Allyou get for that money is union discipline, unionrules,union fines union picket duty, and all theother stuff of a union movement that more andmore Americans areleavingeach yearOne would have to strain mightily to find a threat in thisdocument This is nothing more than permissable campaign propaganda easily recognizable as such by the employeesOn 11 November Respondent issued a letter37 whichaccording to the General Counsel, forecasted a futurefullof continued infighting confrontation and the realpossibility of disaster with this UnionWithout the UnionRespondent predicated an atmosphere which included asuccessful home with employees who felt secure that34 The letter reads in its entirety as followsDear EmployeeYou no doubt are as happy as I that this is the last campaignletterThere are dust a few things I want to sayFirstmake sure you vote Even if you are not planning to staylong at Lincoln the American democratic process relies on all ofyou to make the choice on the merits of the arguments Second befair to Broad Reach and the current management You ve certainlymade your concerns known-now should be a time for efforts athealing and reconciliation not divorceThird be fair to yourselves Are you doing yourselves a favor bymixing yourselves and this home up with a union that is not competent to make things betterPlease look ahead six months Lincoln has a future full of continued infighting confrontation and the real possibility of disaster withthis unionWithout the union Lincoln s people can talk and worktogether-without paying lawyers and others-to achieve what weallwant a successful home providing quality care by employeeswho feel secure that their employment interests are satisfiedIn your own interest-and in the interest of Lincoln NursingHome pleaseVote next WednesdaySincerelyLINCOLNNURSING HOME/s/ Paul J LemayPaul J LemayAdministrator 299 LINCOLN STREET INCtheir employment interests are satisfiedThe GeneralCounsel is correct but, in two words, So what?Aswith the 18 October leaflet, the letter is pure propaganda but no threat or promise I find nothing in the letterreasonablytending to interfere with restrain or coerceemployees in the exercise of Section 7 rightsThe date is not certain but at some time during thepreelection campaign Respondents president William ADobson issued a document to employees reading as followsTHE ONLY PROMISES ILL MAKEOneAfter the election I will permitno harassment or reprisalsagainstemployees on the basis oftheir Union activityTwoAs soon as the law permits it, I will havethe problems at Lincoln addressedand recommendationsfor action completedThreeAs a non union home Lincoln will haveequalstatuswith the othernon unionhomes in theBroad Reach family and that will include the continuation of investment of more money into the facility and its employeesThe complaintallegespromises two and three threatenemployees with the futility of collective bargaining TheGeneral Counsels brief addresses only promise threewhich the General Counsel contends contains an implication that with a union the continued investment referredtowould not be forthcoming I agree and find thatpromiseviolated Section 8(a)(1) of the Act Promisetwo is not a violation of the ActThe complaint further allegesIn an undated leaflet entitledTwelve way$ aunioncan get into your pocket$and distributed toemployees in thenursinghome between September26 and November 20 1985 Respondent threatenedemployees with the inevitability of a strike by statingUnions start withUU do the payingUdo the strikingU do the sufferingU do theunionsworkU do the picketing It s UUU but U don t have to do the above to keepwhatU have nowUnionS end with SSmeans strikeSmeans sufferingSmeans sadnessSmeansscalawagSmeans scandalousSmeans sabotageSmens [sic] sacrificeSmeans ScuffleSmeansSecret-Yes this is the end to uNiOnSThis allegation is clearly without meritThere is nothreat in the quoted language and the leaflet from whichitwas excerpted is likewise threat freeDuring the election campaign Respondent also issuedthe following questions and answers to employeesQ Whatis theLincoln policyon Union activity anddiscussion at the Home?A TheCompany encourages discussionamong employees,whetherstaffor administration on thesemattersSuch discussion should be avoided whileon dutyunless okayed by a licensed nurse or super189visorAt times when you are on break ina normalbreak area you are of course free to do as you wishin this regardQ Why does the Companyencouragediscussion?A Sincethe consequences of making the Companya Steelworker Shop are fundamental and seriousandsinceyou alone can decide, by secret ballot, wehope you will give serious consideration to the decisionQ Does the company believe that its pro unionemployees are doing this for non serious reasons?Does the Company believe there are notseriousproblems at LincolnA Of course not Obviously there are problemshere as there are everywhere And clearly some ofthem are very serious But the problemsshould beaddressed and treated,not made greater by hangingthe dead weight of the Steelworkers around theneck of the Lincoln Home that has been improvingitself while struggling to remain viableQ Why should employees think things will getbetter if they voteagainst the union?A Things have been getting better insome areasThispastyear the Company spenthundreds of thousands of dollarsimproving the facilityThere havebeensubstantialincreases inwagesThere havebeen changes in benefits designed to give employeesmore choice in how the available moneyis spentThe Broad Reach group of homes is growing and ifLincoln remainsa viablepart of itthere should beimprovements-and the money to pay for them-inall areasQ Why should we believe thatsincemany of usbelieve that there have been a lot of changes for theworse?A Broad Reach has atrack recordat other placesthat you canexamineA company that isn t interestedin runninga good home doesn t invest heavily into itas wehave doneThe Steelworkers have put hundreds of thousands of their membersand numerouscompanies out of business by making the businesseconomically not viable Broad Reach on the otherhand can t succeedunlessitruns a good facilitywith quality patient care provided by competentand dedicated employeesWe know thejob is not finfished and that a lot needs to be doneBut the Steelworkers might onlyhinder it or end itAnd oneother reason why you should believe the Companyis this you can always bring a union in laterand no one knows that better than we doQUESTIONHow can the Union being here hurtus?ANSWER Lots of waysHere s nine1Ithurtsto pay them so muchmoneyeveryyear2 Ithurtsto have toanswer to theunionstewardforeverything you do3 Ithurtsto try to understand and live by all theunion work rules4 Ithurtsto belong to a group that isdividedhostilemilitantandaggressive most of the time 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5 Ithurtsto go on strike and lose pay, medicalinsurance and perhaps even your job6 Ithurtsto see your companylose its viabilitydue to the constant costs of having a union, andthen to see your jobs lost or sold to people whomight have no growth plans and simplymilk' thefacility7 Ithurtsto seepatients leavefor our non unioncompetitors because customers don't want to becaught in the middle of theslowdowns strikes jobactions or other games unions play8 Ithurtsto see something that was just gettingturned around getsmotheredby thedeadly steel gripof factory union management collective bargaining9 Ithurtsto always be indoubt about the futureGive yourself a chanceGive Lincoln a chanceVote NOThe first four groups of questions and answers containno element of threat or promise of benefits The nineenumerated answers, viewed in the light of the question,are statements of possibilities, not probabilitiesRespondent seems not to be saying it will do something adverseto employee interests, but is saying these various possibilities exist and may happen This is legitimate campaignpropaganda and not violative of Section 8(a)(1) of theAct4 Respondents 30 April 1986 questionnaireOn 30 April 1986, Administrator Lemay directed thefollowing internal memorandum with appended questionnaire to all employees[The Memorandum]As you may know in less than two weeks theLabor Board will hold a hearing on the union initiated charges that various objectionable and unfairconduct took place during the recent election process It appears that you may be called as a witnessto testify at hearingNaturally the Company wants to be as preparedfor the hearing as possible So our law firm andparticularlyDick Hayes or Jo Ann Davis, wouldlike to meet with you at some agreeable time duringthe next week or ten days to inquire as to yourrecollectionsYou will be entitled to ask anythingyou wish about your rights and what to expect atthe hearingYou will not be required to meet with thelawyer and if you decline we promise that therewill be no reprisals for that decision But we dohope you 11 cooperate By the way, you can meetwith the lawyer and still decline to discuss certainthings, if you wish, and you can terminate the interview whenever you wishagain, without fear ofpenaltyWed appreciate your answers to the two questions on the enclosed form at this timePlease give the form to your supervisor or send itback to me You may keep this letter as your guarantee of fair treatment[The Questionnaire]RETURN TO Mr LemayA Have you made a written statement of anykind dealing with your recollections)Circle One YESNOB Are you willing to meet with a representativeof our law firm to discuss this case?Circle One YESNOPrint Name HereThe General Counsel is correct that although Respondent madethe interview with its attorneys voluntary, andguaranteed no reprisals for declining to meet or discusscertain items,Respondent did not advise employees thecompletion and return of the questionnaire was anythingbut required, or that reprisals would not be visited onemployees failing to return the questionnaire I also agreewith the General Counsel that the reference to a statementcould only mean one given to the NLRB Nonetheless, part A of the questionnaire does not ask the employee to surrender the statement but merely asks if a statement was madeThe Board has long held that this question by itself is not coercive,38 and I therefore find it didnot violate Section 8(a)(1) of the Act as alleged5Conduct of Mel Law, maintenance supervisorDonna Hogan gave uncontroverted testimony that,about 3 weeks before 20 November, she asked Mel Lawwhat he thought about the Union Law replied thatDobson Respondents owner could do a lot of things including closing selling, or boarding up the facility Lawcontinued that he was not trying to tell Hogan how tovote and this was just his opinion He added that he wasa union man all his life and just because a union saysthey will try to get employees more money that does notmean they will Crediting Hogan all we have here is asolicitation and receipt of an opinion Law s commentsdo not purport to threaten actions by Dobson nor dothey constitute a threat by Law Hogan asked for hisopinion and got it Regarding what Dobson could doLaw s comments are pure blue sky speculation bereft ofany threatening aspect The remainder of his statement isobvious personal opinion and noncoercive Law s statements did not violate Section 8(a)(1) of the Act Regardless of what Hogan may have believed they meant, thetest of Law s comments is whether they had a reasonabletendency in the circumstances to interfere with restrainor coerce employees in the exercise of statutory rights Iconclude and find they did not38Bishop& MalcoInc159 NLRB 1159 1161 (1966)Korwall Corp ofIndiana238NLRB 88 90 (1978)Conkle Funeral Home266 NLRB 295301(1983) 299 LINCOLN STREET INC6Conduct of Jane Gibree, supervisor39Mary Charbonneau, an employee in Respondent slaundry room, asserts that in mid November during aconversation with Gibree in the presence of employeeKathy Flaherty, who did not testify Gibreewas talkingabout Mr Dobson saying that if he got a union in there,he would just sell the facility, transfer it to somethingelseor sell it'Charbonneau remembers nothing elseGibree saidGibree did not testify Charbonneau had apoor memory, was uncertain, and was overall not an impressive witnessNeverthelessCharbonneau s uncontested testimony must be given weight Having weighed it, Iam not overly impressed but the evidence is sufficient towarrant a prima facie unrebutted case that Gibree madestatementsreasonably conveying that Dobson would dispose of the facility if the Union was successful in its organizmg This was sufficiently ominous to impress on thelistener his or her job would be at hazard if the Unionwon, and accordingly must be found to have reasonablytended to interfere with, restrain, and coerce employeesin violation of Section 8(a)(1) of the ActCharbonneau did not testify that Gibree told herDobson would not negotiate with the Union The GeneralCounsel cites Charbonneau s pretrial affidavit as theevidence that Gibree made such a statement Charbonneau s affidavit was entered into evidence by the GeneralCounsel for the purpose of showing the context of an excerpt from the affidavit referring to comments by FrancisRogers which Charbonneau read aloud on cross exanimationThe affidavit was not used on crossexaminationwith regard to Gibree's alleged report of Dobson'sstatementsAccordingly I give no weight to this uncross examined extract from an ex parte document proffered for a reason entirely different from that for whichthe General Counsel now seeks to use it7Conduct of Norma Gould charge nurseOn 20 November Delia Rodnguez40 asked Gould if itwas true Dobson had said the doors were going to beclosed if the Union came in Gould answered yesWhether Dobson made such a statement is immaterialRodriguez had no way to ascertain the truth of Gould sresponse, and was entitled to and probably did rely on itGould s response is imputable to Respondent, and threatened employees with plant closure if they selected theUnion to represent them Gould s answer had an obvioustendency to restrain and coerce employees from engagmg in union activity and therefore violated Section8(a)(1) of the Act 4199 Although Charbonneau refers to this supervisor only as Jane doesnot know her last name does not know her job duties or whether she is anurse and after first testifyingthatJane said she was a supervisor onlybelieves Jane was a night supervisor because one of the nurses so toldher Respondent had no difficulty when writing its posttnal beef in recognizing that the complaint allegation pertained to admitted SupervisorJane Gibree I agree with Respondent that Charbonneau was refernng toGibree40 Gould did not testifyThe factsrecited rest on the unrebutted andcredited testimony of Rodriguez4i PetersburgMfg Co233NLRB1236 (1977)1918Conduct of Francis Rogers, supervisorMary Charbonneau credibly testified that42 on theevening of 18 November Rogers met with employees inthe dining room and told them that if the Union got inRespondents employees would have a hard time gettingwork elsewhere because they came from a union shopThis does not impress me as very strong stuff, but it isprobably fair to conclude Rogers comments would predictably have a dampening effect on prounion ardor andinhibitunion activityAccordingly,Roger s statementviolated Section 8(a)(1) of the Act9Conduct of Ann Lavallee, staff developmentcoordinator, and Chris Zorn, director of nursesThe whole of the General Counsel's evidence in support of the allegations that Lavallee and Zorn "told employees that Respondent would close its doors if theUnion got in and told employees that Owner WilliamDobson had said the doors would be closed if the Uniongot in and that he d find other places for the patients, isthe following testimony of Nurses Aide Delia Rodriguezin relevant partQ During the course of the union campaign, didyou attend any meetings with Chris Zorn and AnnLavellee [sic]?A Yes we didQ How manymeetings?A Several of themQ What period of time?A What do you mean?Q When did they start having the meetings?A They started coming up when they found outthat the union was trying to come inQ Do you recall at any of these meeting [sic]what specifically, was said?A YesQ Do you remember which meeting?A I can t tell you because we had several I can ttell you whichQ Okay What generally was said in any ofthese meetings?A Well they talked about the union about howthe union-they say they promise and promise andnever keep their promises and that the dues andonce you leave a union, if Lincoln Nursing Homehad a union and you left the place, that you still inthe unionQ Did you ask any questions at these meetings?A Yes, I didQ What questions did you ask?A I asked-MR HAYES Can I ask that the time frame be set?THE WITNESS I know the meetings were-onewas held in the morning, one was in the afternoonand the other was in the morning I can t tell youwhat times42 Rogersdid not testify 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ (Mr Griffin, resuming) At what meeting, first,second or third did you ask a question?A The firstmeetingQ Okay Whatquestiondid you ask?A I asked Ann Levellee [sic] what wouldhappen if the union did come in, and the reply wasthatDobson could close the doors of thenursinghome and I told her what would happen to the patientsThey said that they would find temporaryshelter for themA Was that the end of the question or conversation or did you follow it up with any questions?A NoQ At any other meeting did you ask a question?A At the othermeetings, I still asked the samequestion that I just askedQ Did they give you thesameresponse?A Yes they didAccording to Lavallee she and Zorn conducted meetings with nurses aides twice a week for about 6 weekscommencing the week of 7 October Attendance was notmandatory She recalls in considerable detail what wassaid at various meetings, including responses to questions and asserts that it was common at these meetingsfor someone to report a rumor that Dobson was going toclose the doors Lavallee replied to this report/questionthat it was one of Dobson s options to close the doors ifhe chose to in the event of a strike or financial difficultyfor the Company Employees then asked if Dobsonwould close the doors and move patients out To whichshe repeated that if there were strike or financial difficultyDobson was the owner and had the option to do soas he wishedLavallee s version is credited because she was morecertaindetailedand believable in her testimony thanRodriguez In short Lavallee s testimony had the ringof truthan overused but accurate descriptionin this instanceThis is not a case of Respondent predicating itsoptions on the Union's success 43 nor can Lavallee's remarks be fairly interpreted as a prediction of plant closure in response to unionization 44 Lavallee gave anhonest recitation of Respondents lawful options asspelled out in Supreme Court decisions 45 It may havebeen unsettling to employees to learn these options wereavailable to Respondent but the test is not what theythought of Lavallee s statements but whether those statements expressly or implicitly threatened them with plantclosure if they selected the Union to represent them Thecomments of Lavallee were not threatening and did notviolate Section 8(a)(1) of the Act10Conduct of Food Service Supervisor MarkStanikmas on 24 or 25 SeptemberIhave earlier found in section C of this decisionheadedKnowledge of Union Activity,that Stanikmas askedCarlson and Lukasek on 24 or 25 September, if they43 CompareSt Johns Construction Corp258 NLRB 471 476 (1981)44 CompareDiners DriveIn280 NLRB 971 (1986)45TextileWorkers vDarlingtonCo380 U S 263 (1965)FirstNationalMaintenanceCorp v NLRB452 U S 666 (1981)American Ship BuildingC o v NLRB380 U S 300 (1965)knew anything about the union campaign They bothsaid they did not Stanikmas inquiry seems to have beenpurely personal curiosity for no unlawful purpose, wasgeneral in nature implied no threat, had no coercivethrust and did not violate Section 8(a)(1) of the Act11Statementsby William Dobson,Respondent sownerThe General Counsel contends that Dobson madestatements to employees on 18, 19 and 20 Novemberthat threatened them with the futility of collective bargainingThe 18 November statements complained ofwere contained in a speech to employees The partiesstipulated to an accurate transcription of the speechDobson s statements were in general clearly permissibleexpressions of opinion containing no threat or promiseThe only questionable comments are contained in thefollowing extract from the speechObviously I think the Union will destroy whatwe built, and will be very detrimental to us proveding quality health care for patients Every nursinghome experience in the country that has had aunion has shown that the facility becomes less financially sound and less of a place to work and less ofa place for patients to come and have care and dignity I have to tell you that since we bought Lincoln Nursing Home, whether you realize it or not,Lincoln is the only nursing home of four that weown that is losing money We have lost a tremendous amount of money last year and have had aslight improvementthisyear I would be veryhappy to open the books to anybody that thinksthat we have any money to burn in this facility Wehave not made one dime or taken one dime Everyamount of money that has been spent here are improvements which to date, for everybody that hasnot been here since March 1 is almost $223 000 00has come from the profits at the othernursinghomes and my ability to borrow money from banksLincoln has not made dime one I can t tell you exactlywhat will happen if the union comes in because the law doesn t allow me to be specific but Ican tell you some options that I would have Lincolnobviouslywould not be treated like a fullfledged member of Broad Reach Health Care ServicesWe would question very much any further investments to improve the facility If Lincoln needsmore money than it earns, which it does as of datethis year it has needed over $100 00000 that wasas of June 30 We don t know what it is as of thisdateWe have options that we consider we canconsiderObviously,we can sell it Secondly wecan close the nursing home Thirdly we can changethe type of care and type of business that is carriedon in the facility Or do any other number of thingswith the building that we want that we have anoption to do That is not our desire Our desire is tocontinue improving the nursing home and givingthe best patient care possible in the Worcester area 299 LINCOLN STREET INCThis excerpt delivered a rather ominous message carefully surrounded by permissible statements and couchedin terms of possibilities except for the remark that the facilitywould no longer be treated as a equal member ofthe parent corporation family of nursing homesWhatthis portion of the speech says is that the presence of theUnion will cause the facility to be less sound financiallythan it currently is, that it currently is losing money andbeing supported by income from the other homes thatthe Union s success would mean that Lincoln would betreated differently than before and would probably notcontinue to receive funds for facility improvement and ifLincoln continues to be a loser financially the Respondent can sell close or change the business Althoughcleverly phrased this collection of comments amounts toa not too subtle threat to stop trying to resuscitate Lincoin, let it fail and either go out of the business orchange it if the Union wins collective bargaining rightsThis, in my view, violates Section 8(a)(1) of the Act because it is deliberately devised and reasonably calculatedto coerce Respondents employees into withholding theirvote from the UnionOn 19 November, the night before the representationelection,Respondent gave a dinner replete with doorpnzes for its employeesAttendancewas voluntaryDelia Rodriquez who was sitting at a table with JoanPerez, testified that Dobson gave a speech which shedoes not remember Then she asked Norma Gould whythe Company did not negotiate with the Union Gouldthen called Kathryn Connors Respondents vice president to the table Connors replied to Rodriquez questionwith the comment that (Conners) did not negotiatewith skunksShortly thereafter,Rodriquez relatesDobson came over and asked Rodriquez and Perez if everything was all right They answered that it was Thenaccording to Rodriquez, she asked him if they would getmore money if the Union did not get in to whichDobson replied sooner than the union willRodriquezmodified her testimony slightly on cross examination toreflect that she asked Dobson if he was going to givethem money if the Union did not come in and he said`faster than the union willDobson believes he talked to Rodriquez who askedwhether there would be more money if the Union lostthe electionHe further believes that he told Rodriquezand Perez as he told everyone he talked to at the dinnerthatRespondent was spending a lot of money on thecampaign and the fasterwe could get the union situation behind them the better off they would all be notonly in terms of money but working conditions and soforthDobson specifically denies saying that employeeswould get wage and working condition improvementsfaster after the union campaign was overPerez, whose testimony on this 19 November incidentwould have been of considerable help in resolving theone on one testimony of the other two participantsDobson and Rodriguez, did not testify about this mcident even though testifying at some length on other mattersRodriquez was still an employee of Respondent whenshe testified and was not likely to be intentionally testify193ing falsely against her Employer 46 but her failure to remember anything Dobson said during the speech otherthan the remarks she reports does not speak well for thereliability of her memory Dobson s version is consistentwith the content of his speech of 18 November and healso impressed me as a witness not wantonly fabricatingConsidering that it is a common thing for a listener toretain a perception of a speakers meaning rather than averbatim recollection and that the passage of time in thiscase 6 months, often has a dimming effect on memory, Ibelieve it most probable that what we have from Dobsonis a reasonably accurate relation of what he said to Perezand Rodriquez, and what we have from Rodriquez is herperception of what Dobson meant Accordingly, I creditDobson s version as the more likely to be accurate in thecircumstances but I further find that telling employeesthey would be better off in terms of money and workingconditions when the union situation is behind them fairlyimplies an unlawful promise of better wages and workingconditions as a reward for avoiding union representationSuch comments by the owner have a reasonable tendency to interfere with and restrain employees in the exercise of their Section 7 rights, and violate Section 8(a)(1)of the ActIn another one on one confrontation, the GeneralCounsel presents Carol Tubman employed by Respondent as a licensed practical nurse from October 1985 toDecember 1985 to testify about Dobson s statementsduring a meeting held by him with all the nurses on dutyon 20 November Respondent presents DobsonDobson recalled that he heard on the morning of 20November election day that some nurses47 were soconcerned about the possibility of union success thatthey were talking about leaving He therefore called allthe nurses working together at about 3 p in in order toallay their fearsAttendance was voluntary Thus farDobson s testimony is uncontroverted supported byTubman s testimony that a stated purpose of the meetingwas to allay fears and credited The two differ on thecontent of Dobson s comments to the nurses Dobsondenied telling the nurses that if the Union won he wouldclose two floors get rid of all unlicensed personnel andoperate one floor with licensed personnel He also deniedtellinganyone the nursing home would close if theUnion won the election The nurses are the only licensedpersonnel employed by RespondentWhen called as anadverse witness by the General Counsel Dobson relatedthat he told the nurses that even if the Union got in andwent on strike Respondent had several options it couldpursue one of which was to reduce the patient load andhandle the patients with the licensed personnel, i e thenursesCalled as a witness by Respondent Dobson expanded on his earlier testimony by explaining that he informed the nurses their jobs would not be jeopardizedeven if the Union won and went on strike because Respondent would reduce its patient census continue operatingwith licensed personnel who were not part of thebargaining unit and probably reduce the operation to46 See e gUnarcoIndustries197 NLRB 489 491 (1972)47 Nurses were not included in the bargaining unit coveredby Case 1-RC-18602 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDone unit on the second floor He denied telling anyonehe would close the doorsTubman believed that the meeting started about 1p in, and testified that Dobson said that if the Unionwere voted in he would like to fill up a skilled nursingunit on the second floor, ship out the patients in excessof the number that could be served on the second floor,run the second floor with licensed personnel, and lay offthe rest of the employees Tubman insisted that Dobsonsaid he would absolutely not deal with a union She didnot recallDobson saying anything about a strikeTubman stated that all she really remembered of the approximately half hour meeting is that Dobson said hewould not deal with a union and would run the secondfloor with licensed personnel She explained that whatshe remembered is clear in her memory because she disagreed with the idea that someone would not deal with aunionAfter leaving the meeting, Tubman met Perez and Rodriguez who had already voted Perez thought the meetingwasin the morning Rodriguez placed it aroundnoonOne or both of them asked Tubman what hadgone on in the nurses meeting Tubman told them eitherthat Dobson hadsaidRespondent would close down theplace if the Union got in (Perez version) or he said if theUnion came in that day the doors would be closed (Rodriguez version)Whatever version is accurate the message isthe same a union win in the election would resultin closure of the facility I credit the two that Tubmandelivered a message to that effect Tubman did not testsfy about this conversation with Perez and Rodriguezwhich was proffered by the General Counsel as evidenceof dissemination to employees of Dobson s statementsWhat Tubman told Perez and Rodriguez is an exaggeration of what she testified was said by Dobson Moreover, her claim of certain recollection of a very smallportion of a half hour exchange is questionable in thelight of her professed inability to remember anything elseof the meeting which is itself thrown in question by herconcession that she was made aware at the meeting thatone nurse was concerned enough to consider leavingand she was also aware that a purpose of the meetingwas to allay some of the nurses fears On the wholeDobson was the more impressive and believable witnessHis testimony is more consistent and in tune with theotherwritten releases and speeches by Respondent Icredit Dobson s testimony and find he did not on 20 November threaten employees with plant closure, futility ofbargaining inevitability of strikes, or anything else unlawful, and did not violate Section 8(a)(1) of the Act12 Some conduct of Administrator Paul J LemayKeith Carlson gave uncontroverted and credited testimony that in early October he overheard Lemay tellStanikmashe s in with the UnionStanikmas shouldwatch out for him Lemay did not mention Carlson sname but the two were looking at him during the conversationThe General Counsel alleges that this conductof Lemay created the impression that Respondent hadbeen engaging in surveillance of union activities andwould continue to do so Absent evidence to the contrary I am persuaded Lemay was referring to Carlson,and knew he was listening in Furthermore it is settledlaw that even the unintentional communication to employees of unlawful statements violates the Act 48 TheBoard s test for determining whether an impression ofsurveillancehas been created is whether employeeswould reasonably conclude from the statement in question that their union activities had been placed under surveillance 49 The record does not support a conclusionthat Carlson s union activity was open and well known,and Carlson could reasonably conclude from the statements of Lemay that Respondent had been and would beconducting surveillance of his union activitiesAccordingly, I find Lemay's statements created an impression ofsurveillance violative of Section 8(a)(1) of the ActCarlson further credibly testified that on 14 October,Lemay several times asked him what he knew about theUnion, and added that he knew Carlson was opposed totheUnion The remark that Carlson was known to beantiunion strikes me, in view of Lemay s previous identification of Carlson as a union adherent, as both a ratherobvious ploy to lull Carlson into cooperation and toelicit a response reflecting his true sentiments No legitimate reason, or any colorable reason at all, has beenshown by Respondent for Lemay s 14 October statements The unrebutted evidence supports a finding thatLemay was soliciting an expression of Carlson s sympathies together with information about the Union's organizing campaignWhere the surrounding circumstancesinclude (as here) hostility toward union activities as wellas other unfair labor practices, all in the context of a vigorously contested union campaign unwarranted inquiriesinto an individuals union sympathies and efforts to discover how a union campaign is progressing50 each independently has a reasonable tendency to coerce the interrogated employee in the exercise of his Section 7 rightsand therefore violates Section 8(a)(1) of the Act as Respondent did here13The discharge of Sharon ManginiSharonMangini was employed by Respondent as anurses aide from 4 April until her discharge on 20 September She and Joan Perez are roommates On 13 September, in the hospital coffeeshop Perez handed AnneLavallee an announcement of a bowling party and askedLavallee to find out from Connors if it could be postedThe announcement prepared by Brunswick LincolnLanes contained a map showing the location of thebowling alley a form on which those planning to attendcould so indicate and the following introductory IanguageYOU RE INVITEDThe Lincoln Nursing Home invites its family ofemployees and guests to an evening of bowling atBrunswick Lincoln Lanes48 PaintersLocal 558 (Forman Ford)279 NLRB 150 (1986)Viele&SonsInc227 NLRB 1940 1944 (1977) and cases cited49 SouthShore Hospital229 NLRB 363 (1977)10RobinsFederal Credit Union273 NLRB 1352 1356 (1985) 299 LINCOLN STREET INCThis evening of fun will be held on Tues Sept24, 1985 at 6 30 p in and includes 3 FREE gamesof bowling, FREE use of bowling shoes, and lightrefreshmentsAlthough attending this party in noway obligates you plans are to form a mixedleagueIf you plan to attend kindly complete the lowerportion of this invitation and return it to SharonMangini by Sept 22, 1985Lavallee delivered the announcement to Connors thesame day, and told her that Perez wanted permission topost it on the bulletin board This was late Friday afternoon Connors laid the document down told Lavalleethat she would get back to her, and left the facilityAccording to Connors, she returned to her office on18 September, read the notice saw Mangini s name on it,and called Lemay and told him he should call in Manginiso they could talk to her because she was using thehomes name without authority Connors and Lemayagree that Connors called the bowling alley and was toldtherewas no listing for the advertised event NeitherConnors nor Lemay was a particularly believable witnesson the subject of the reasons for Mangini s dischargeBoth John Karabatsos, manager of Brunswick LincolnLanes, and Shirley Roussin who answers the phone andwas on duty from 8 30 a m to 2 30 p in on 18 September, deny receiving any phone calls from RespondentKarabatsos and Roussin were not party to the disputebeforeme appeared to be testifying candidly, and arecreditedOn 19 September Mangtnt asked Charge Nurse LeeFratantonio 51 whom I have found to be Respondent ssupervisor and agent for permission to post the bowlingnotice on 20 September Mangini asserts she knows of norule requiring her to get permission Fratantonio said itwould be all right Mangini s shift ended at 3 p in Shortly thereafter,Mangini and Perez were in the home sparking lot with Sharon Army Mangini solicited Armyto sign a union authorization card, and gave her oneWhile they were talking, Administrator Lemay and Director of Nursing Zorn passed within 10 15 or 20 feetof them depending on which witness is the more accurate and turned and looked at Mangini and company inpassing while Mangtni was holding an authorization cardand an 8 1/2 by 11 inch union leaflet These happeningsin the parking lot are drawn from the credited testimonyof Mangint Army and Yoffee Mangint was in the lotabout 15 or 20 minutes Lemay and Zorn were presentonly the brief time it took them to pass across the lotIagree with the General Counsel that the presence ofYoffee and Perez both of whom were known by Respondent to be union activists, and Connors testimonythat because Perez and Mangtnt were roommateswhatone did I in sure the other was- (unfinished answer)warrant an inference that Respondent could reasonablyconcludeMangtnt was an activist even if Lemay andZorn did not observe the card and leaflet which I conelude, in the absence of credible denial that they did61 Fratantomo did not testify and Mangim s uncontroverted testimonyis creditedMangini was a believable witness195On 20 September Mangini posted the bowling noticeon the bulletin board by the timeclock That bulletinboard is labeled the employees bulletin board Lavalleereported the posting to Connors Shortly after postingthe notice,Mangim was met by Lemay who asked herwhat the notice was She told him some of the girlswanted to get a bowling league together Lemay testifiedthat he called the bowling alley on 20 September, andwas told by an unidentified woman thatlaneshad beenbooked for the nursing home and the nursing homewould be the ones to pay for it I do not credit Lemaybecause both Karabatsos and Roussin credibly testifiedthere is no cost to the Employer involved in these offairs, the notice itself lists free bowling, shoes and lightrefreshments, and Roussin, the only female employeeworking from 8 30 a in to 4 42 p in on 20 September, received no phone calls regarding the nursing home bowling partyAccording to Lemay, about 1 30 or 2 p in on 20 September, he recommended to Connors that Mangint bedischarged for insubordination and Connors concurredConnors says that what upset her was the idea of an employee thinking she could use the nursing home or itsname to sponsor something without permission Lemaysays there were various reasons for the discharge, including using the home s name without permission from management and his concern about Respondents liability forinjury at the affairHe further states he gave Mangtntthese reasons when he discharged her about 2 p in orshortly after, and also advised her that he had been toldby the bowling alley that the nursing home was payingfor the bowling This business of the nursing homepaying for bowling was, I find, an untruth constructedby Lemay to mask his real motive Lemay gave Manginther paycheck and she was gone from the premises by2 30 p in Respondents evidence that the decision to discharge Mangini was made between 1 30 and 2 p in thefact that Mangim was discharged and exited the facilitybefore 2 30 p in and the absence of any explanation asto how Mangini s final paycheck was prepared and delivered within a half hour on a regularly scheduled paydayraise considerable suspicion in my opinion that the decision was made and the check prepared before Respondent claims they were As Mangint left she noted that hertimecard was gone from its place by the timeclockOn Mangtni s application that remained in Respondent s filesDirector of Nursing Zorn wrote, terminated9/20/85 due to insubordination & misrepresenting theemployerDisregard for House PolicyA campaignleaflet issued to employees by Respondent relates,Sharon Mangini-was told not to post notices withoutpermission and she did so anywayThere is no rule forbidding posting in the personnelmanual distributed to employees Lemay concedes this isaccurate and that no permission is required for posting inthe coffeeshop He claims, however, that there is a practice although not a rule of asking permission to post bythe timeclock Lemay has never been asked for permission to post on the timeclock bulletin board nor has hebeen present when any employee asked such permissionfrom a supervisor There is no persuasive evidence sup 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDporting Lemay s claim of a practice of asking for permissionMoreover, Lemay waffled when confrontedwith the statement in Respondents leaflet prepared byhim and legal counsel relating that Mangmi had postedthe notice even though told not to post notices withoutpermissionHis only comment was She was not givenpermissionThe problem with this bland comment isthat it ignores the fact (1) there is no evidence of a written rule or any instance in which Mangini was personallytold not to post without permission and (2) Mangini didin fact seek and receive permission to post from ChargeNurse FratantontoMangint was not insubordinateLemay also testified that he examined Mangini s personnel file in a search for redeeming factors before discharging her, but lot he found factors in favor of a decision to discharge because she had earlier been removedfor abusing patients I have a notion this is the sort ofinformation he was seeking to construct reasons for thedischarge She had however been rehired by Zorn whoentered a notation on Mangim s application that she wasa known employee of good quality There was nothingin the file subsequent to her rehiring indicating Manginiwas not a good employee or any other evidence to thateffectand Lemay himself told Mangint during the 20September discharge that she was a good nurses aideLemay s claim that Mangini s earlier removal was afactor in favor of discharging her is found to be amakeweight seized on by Lemay to shore up the shakyasserted reasons advancedCommenting on Zorn s notes of the reasons for discharge Lemay had no idea what the disregard for housepolicy meant, and related that the language on the bowlmg noticeLincoln Nursing Home cordially invites[etc ] ' is both insubordination and misrepresentationAsI found there was no insubordination The claim of misrepresentation is faintlyvery faintly arguable but Ihave difficulty with the concept that it is equivalent toinsubordinationHere I am persuaded Lemay was tryingto justify something for which he knew not the reasonManginisopen union activity on 19 September Respondent s knowledge of that activity through direct obnervationConnor s supposition that Perez a knownunion adherent, and Mangini would do things togetherRespondents hostility toward the Union the timing ofthe discharge the day after the 19 September activitythe absence of misconduct by Mangint during her current employment, and the flimsy pretextual reasons fordischarge warranting an inference of unlawful motivation,Shattuck Denn Mining Corp Y NLRB362 F 2d466 470 (9th Cir 1966) amount to a strong prima faciecase of discriminatory discharge Respondent has neitherrebutted this evidence nor met its burden of showingMangint would have been discharged even in the abBence of her union activitiesWright Line,251NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982) approved inNLRB v TransportationManagement Corp462 U S 393 (1983)Yaohanof California280 NLRB 268 (1986)Accordingly I conclude Respondent violated Section8(a)(3) and (1) of the Act by discharging Sharon Mangintin retaliation for her union activities14Warnings to and discharge of Stella LukasekLukasek became Respondents employee when it tookover the operation of the kitchen on or about 28 August1985At the same time, Respondent made Mark Stanikmas the food service supervisor at the facility As suchhe was Lukasek s direct supervisor On 2 December, Respondent hired Joseph Rizzo as assistant administrator incharge of several departments including dietary He wasStanikmas direct superiorLukasek s problems alleged as unfair labor practicesbegan after the discharge of Adelaida Mora and MariaAleman on 7 November Lukasek did not support theUnion and had let this be known to management It isnot alleged that her misfortunes were part of Respondent s efforts to discourage union activity and there is noevidence that they were The General Counsel contendsthat she was subjected to unlawful threats disciplined,and discharged because Respondent believed she had orwould cooperate with the Board in its investigation ofthe discharges of Aleman and Mora which were the subject of an unfair labor practice charge and resulted incomplaint allegations before me Respondent denies theseallegations and argues that Lukasek was discharged forsubstandard performance as a cook The case boils downto questions of credibility, Lukasek versus Rizzo, Stanikmas and Landry Preliminarily, I do not credit Lukasek s claim she had never been counseled or talked toabout her work She testified that Stanikmas thought heknew better than she how the work should be done andher demeanor betrayed an obvious resentment towardStanikmas supervisionMoreover, it was clear from hertestimony that she considered herself to be better qualifeed than Stanikmas to run the kitchen She was warnedand was counseled about unsatisfactory performance asRespondent contendsAs earlier noted when he became the food service supervisor Stanikmas issued orders to the cooks to make awritten record of employee misconduct in his absenceand to report it to him on the phone, after which hewould handle it Lukasek agrees he said this and that herepeatedly told her to do so in connection with misconduct of dishwashers Aleman and Mora, but she did notShe concedes Aleman and Mora engaged in misconductincluding fighting in the kitchen which she reported toStanikmas and was told to write down Director of FoodService Landry and Stanikmas credibly testified Lukasekmade several complaints about the conduct and workperformance of Aleman and Mora and requested they befiredIam persuaded that the reason Stanikmas urgedLukasek to make a written record of the transgressionsof Aleman and Mora was her frequent complaints Thisinstructionwas consistent with the policy announcedbefore Respondent knew of any union activity AlthoughStanikmas may well have mentioned the prounion stanceof Aleman and Mora to Lukasek I do not credit herbare claim that he directed her to write them up on oneoccasion because they were for the Union This testimony was not believable when I heard it and became nomore believable when I read it in context with Lukasek sother testimony The complaint allegation that a refusalto issue warnings to employees in retaliation for their 299 LINCOLN STREET INCunion activities was an additional reason for Lukasek sdischarge is without merit and dismissedLukasek s first warning came on 5 December whenshe and Barbara Carpenter another cook got into a loudargument in the kitchen over who would do what workIt appears that Carpenter told her to go f- herselfand Lukasek replied that Carpenter should go play withherselfLemay directed Stanikmas to issue a writtenwarning to both, which he did There is no allegation thewarnings were unlawfully motivated and the evidencepersuades me they were notOn 12 December a Board agent called Lukasek andrequested her version of the discharge of Aleman andMora Lukasek declined on the ground she did not wantto get involved According to Lukasek Stanikmas askedher on or about 13 December if the Board had calledher and, after her negative answer, said they would Shementions two other conversations with Stanikmas in December on the same subject In one she allegedly toldStanikmas she was going to tell the Board the truth, andStanikmas replied that she would be in deep trouble ifshe did In the other Stanikmas allegedly said she hadbetter say the right thing or she would be firedStanikmas testified that he asked Lukasek, after theMora/Aleman charges were filed if she would testify ifneeded, and that she said she did not want to get involved This response is consistent with Lukasek s replyto the Board agent s request His question is not unlawfuland he denies making the threats she relates Stanikmaswas incredible on other topics but not this oneLukasek also accuses Landry of telling her she hadbetter not go to court for Aleman and Mora Landrydenies giving her any such advice and testifies that Lukasek reported to him that she had been asked by friendsof Aleman and Mora to assist them in their case but thatshe did not want to have anything to do with it I creditLandryI agree with Respondent that it is not likely Stanikmasand Landry would resort to threats in an effort to prevent testimony from Lukasek who was not in favor of aunion, appears to have had no great love for Aleman andMora and had told Respondent as well as a Boardagent that she wanted nothing to do with the matterThat she may have told Kerswell a nonsupervisory employee that she would tell the truth is of no significanceHer uncorroborated testimony about the alleged threatswas not as believable as that of Stanikmas and Landry Itherefore conclude that the General Counsel has notshown by a preponderance of the credible evidence thatRespondent harbored hostility toward Lukasek becauseshemight give or had given testimony in favor ofAleman and Mora The complaint allegations that Stanikmas and Landry unlawfully threatened or interrogatedLukasek regarding her participation in a Board proceedmg are dismissedJoseph Rizzo issued a second warning to Lukasek on 3January 1986 for unsatisfactory work 52 This came about52The events of 3 January 1986 are quite clear regarding what happened but the whys are another thing As the General Counsel pointsout there are numerous inconsistencies in the testimony of Rizzo andStanikmas that suggests someone is inaccurate Combine this with the nottoo believable testimony of Lukasek and the problem is apparent197because Lukasek took delivery of five loaves of Frenchbread after the menu had been changed so the bread wasnot needed Rizzo told her she should not have acceptedthe bread because she was the one on duty even thoughStanikmas had made the order and it was his responsibility to cancel the order Rizzo testified that Lukasek hadno authority to cancel the order No one explained thedifference if any between canceling the order and refusing to take delivery The bread was valued at $4 38 Lukasek offered to pay it but Rizzo refused to accept paymerit from her Rizzo takes the position that even thoughbread ordering was not her responsibility she was present(Stanikmas was not) and should not have accepted delivery because the menu had changed According to Rizzohe issued the warning because he had given her severalopportunities over the almost 4 weeks he had been thereto change but she still behaved in the same manner thatwas to be very nice and do what she was told while supervision was present but would revert to her old habitswhen supervision was not present The warning signedby Lukasek, relatesTook it upon yourself to acceptbread order when you knew the menu was changed because of the holidayLukasek did know the menu hadbeen changed, but took the bread and froze it for futureuseAfter giving her the warning, Rizzo held a disciphnary conference with her on 3 January 1986 I credit histestimony that he reviewed what he considered to be herjob deficiencies with her, including inability to controlthe dietary aides (likely in view of her problems withAleman and Mora), failure to prepare warning notices asdirected several other items, and the French bread incident Rizzo also reduced her hours at work to 32 for thepurported reason that Stanikmas could then work withher and oversee her work Rizzo prepared a disciplinaryconference report setting forth that Lukasek s overall jobperformance was in question she had a previous warningon 5 December, and she would be reduced to 32 hours aweek until a change was seen in her performance Rizzosays Lukasek said the cut in hours was all right and shewould rather work 32 hours anyway Lukasek's versionis that she said she could live with it It is not essentialthat the difference between their reports of her reactionsto the cut be resolvedThe final act came on 8 January 1986 when Lukasekwas discharged On the evening of 6 January Lukasekwas supposed to roll meatballs for the following morningWhen she turned to the task shortly before the endof her shift Lukasek had only 10 pounds of hamburgpresumably ground beef, even though 40 pounds wasneeded It was ordered but came up missing Stanikmasthen sent a dietician to seek out some more hamburgThis resulted in an additional 20 pounds but it wasfrozenLukasek was unable to soften the frozen meatbefore she went off duty, told Stanikmas she had toleaveand left without rolling any meatballs BarbaraCarpenter the breakfast cook, came in on 7 Januaryfound no meatballs and needed the help of Kerswell tomake them in time I credit Rizzo that Stanikmas toldhim Lukasek had been directed to make the 10 poundsintomeatballs before she left and I believe Stanikmashad directed her to so do because she does not deny this 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand, ascredibly related by Rizzo, when confronted shetold him she did not want to roll 10 pounds because itwas a waste of time to do only that much Rizzo had already decided to discharge Lukasek when he sought herexplanation, and he did so He wrote a third warningreading,failed to prepare menu items in advance Preparation for noon meal, Jan 7, 1986 were not completedby the employee as a result additional help was need [sic]that day " Rizzo says he wrote her up because she didnot roll the 10 pounds According to Rizzo, the reasonshe terminated her were that she was not followingmenus, had nonexistent sanitation techniques, and washoarding food This last has to do with her custom ofpreparing food in advance for her next shift and thencomplaining when some other cook used it in the interim All of this, plus a reference to discharge after threewarnings,53 was not, I am convinced, the whole reasonThe real reason, I find, was that Rizzo plainly did notlikeLukasek or think she was a good employee andlooked hard for a colorable reason to nd himself of herHis revealing plaint that she did whatever she wantedbefore Respondent took over the kitchen, and continuedto do so tells me that her presence, in the parlance of thestreet, bugged him, and he was delighted for the chanceto remove her Whether his motives were pure in all respects are not my concern The only question for me iswhether she was terminated for reasons forbidden by theAct The General Counsel points out, and I agree, thatthe bread and hamburger incidents by themselves seemrather trivialMoreover the testimony of Rizzo andStanikmas is at odds in several respects It is certainlytrue that in the proper circumstances an unlawful motivemay be inferred from false reasons for discharge 54 butthecircumstances here presentnotwithstanding thequestionable nature of the reasons for warnings, reduction in hours and ultimate discharge, only show a courseof action based on reasons questionable to many but notin themselves unlawfulMoreover she was not a unionadherentRespondent knew this and could not reasonably have believedmistreatingLukasek would discourage union activity It certainly would not want to encourage her to take up union activity Finally whetherthe General Counsel could make out a prima facie caseof discharge and other discriminatory treatment in violation of Section 8(a)(4) and/or (1) of the Act largely depended on my crediting Lukasek regarding the statements of Landry and Stanikmas relative to her participation in Board proceedings She is not credited overLandry and Stanikmas Notwithstanding that one mightreasonably question the severity of Respondents actionagainst Lukasek, and the reasons asserted the evidencewill not support a finding that conduct violated the Act15Maria Aleman and Adelaida MoraIn the early or mid September Aleman and Mora requested a payraiseto $5 an hour Stanikmas told themhe would try to get thema raisethrough Landry On 24September, Landry advised them that he did not want tolose them and would inquire into the possibility of araiseMoraagreed that Landryand Stanikmastold herand Aleman they had to check with Lemay Landry metwith Vice President Connors on 25 September, and theraisewasdiscussedConnors told him there could be noraisesbecause therewas a union campaignin progressand she had been advised by counsel to freezewages andmake no changes Landry, upset over the prospect oflosing two employees, told Lemay that Connors had saidthere could be noraisebecause Respondent had receiveda union petition55 and everything was frozen Lemayagreed this was the case They met with Aleman andMora the same day Lemay relates that he told them Respondent could not give thema raisebecause it had received the petition and if he gave them a raise thiswould be received as coercion to vote no, and he wouldbe charged with an unfair labor practice Landry s version isthatLemay told them through an interpreter,that due to the union organization Respondent could notpromise araise unlessthey had promised one prior to 23SeptemberAleman says the reason given forno raisewas that there were going to be problems about a unionand the home would not givethe raiseuntil the votingtook placeThe testimony of Lemay, Landry, andAleman are complementary rather than contradictory,and show that the employees were informed there couldbe noraiseduring theunioncampaignleadingto an election for fear of being charged with wrongdoing Moratestified thatLandry said he would give a raise andbetter benefits after the union drive I believe that Mora stestimony refers to statements allegedly made at a latermeetingThe complaintallegesthatLandry violated Section8(a)(1) on this September occasion by telling employeesRespondent could not give them a promised raise because of the Union and violated Section 8(a)(3) by failing to give Aleman and Mora an increase to $5 an hourThe Board, inCentre Engineering56 stated the followingcontrolling principlesFurther it is well settled that in deciding whether to grant benefits while a representation election ispending an employer should act as if no unionwere in the picture Thus if an employer withholdswage increases or accrued benefits because of unionactivitiesand so advises employees it violates theAct However, where employees are told expectedbenefits are to be deferred pending the outcome ofan election in order to avoid the appearance of election interference the Board will not find a violationof the ActHere there is no withholding of a promised, planned,accrued, or regularly scheduled wage orbenefitAlthough the employees may have expected a raise thatexpectation was purely subjective and based on no promise other than thatLandry wouldsee if a raise was possibleLandryplainly communicatedtoAlemanand Mora55 Respondents personnel manual provides that an employee may bedischarged after three written warnings54Shattuck Denn Mining Corpsupra55 The representation petition in Case I-RC-18602 was filed on 24September56 253 NLRB 419 421 (1980) 299 LINCOLN STREET INC199that the reason for noraiseswas the pending election petition and the desire to avoid the appearance of unlawfulinterference I therefore find Lemays statement was nota violationof Section 8(a)(1) of the Act 57 The GeneralCounsels contentionthat the denial of the pay raise waspart and parcel of an unlawfully motivatedplan to getrid of Aleman and Mora in violation of Section8(a)(3) islikewise withoutmerit becausethere is no evidence Respondent knew of the union sympathies of Aleman andMora untilafter theraisewasdenied andthe raise waswithheld for a lawful reasonCommencing the week of 7 October, Respondent heldregular meetingswith employees during the preelectionperiodLemayStanikmas,Landry and Lavallee wereusually presentatmeetingswith the kitchen staff Thecomplaint allegesthe following[8](f) Inor about late October, 1985, Respondent, actingthrough Administrator Paul J Lemay,Food Service Supervisor Mark Stanikmas, Supervisor Norman Landry, and Staff Development Coordinator Ann Lavalle [sic], in the nursing home(1) asked employees if they understood aboutthe Union(2) told employees that Respondent had plansfor the employeesand was going togive themmore benefitsand a raiseif they didn t join theUnion but not until after November 25 1985, and(3) asked employees if they weregoing to signyes for the UnionThere is no evidence in support of (3), and (1) is lawfulon itsfaceThe evidence offered in support of allegation(2) is the testimony of Aleman and Mora who attendedseveralmeetings,made plain their prounion statementsand quit attending the meetings because of these sympathiesAttendance at themeetingswas not mandatoryThe testimony of Aleman and Mora is somewhat confused and suffers from a lack of mutual corroborationAleman testified that Lemay promised better benefitswithout the Union after the voting, including better medicalbenefits and medical cards She avers employeeswere asked if they comprehended what the Union wasabout and were told the reason forno raiseswas therewerebeginningto be problems abouta union,and untilthe voting were to take place they would be giving araiseAleman further testified that Lemay called Morastupid when Morasaidshe understoodMora testifies that Landry said he could not give her araisebecause she was going to be a union member andwas going to vote for the Union Landry did, says Morapromise a raise anda medical card after the union theonset of the unionShe continues that when he gaveher a leaflet about the voting she put YES on it in bigletters and told him that was how she would vote According to Mora, Landry told her she should get out ifshe was going to vote for the Union Her alleged re57Huttig Sash & Door Co263 NLRB 1256 (1982) relied on by theGeneral Counsel is distinguishable because it involveda promisedwageincreaseProgressiveSupermarkets259 NLRB 512 (1981) also relied onby the General Counsel is also distinguishable because it involved thepostponement of aregularly scheduled payraisesponse was that she was not going to get out and wasnot stupidAccording to Stella Lukasek she was at a meeting inmid October where Lemay, with the aid of an interpreter, spoke to the kitchen help Her testimony on the content of the meeting reads as followsQ And what did Mr Lemay say at this meeting9A He told us that it wasn t such a good idea thatthe union would be in there that they just takemoney out of your pay and they don t give youyourmoney s worth it would be better if wedidn't-that he could do better later on for usQ Do you recall anything else being said?A That was about it in a round about wayQ Was-were Ms Aleman and Ms Mora at thismeeting?A YesQ Did they say anything at this meeting that yourecall?A Yes They said they thought a union would bethe finest thing that could get in there because thentheywouldn t have to beg for their money, thatthey didn t get it when they were promised it andthat they could go to a person and explain to himhow much work they were doing and he would getthe money for themKeith Carlson only recalls that Lemay said that if itwere not for the Union the raises would have beengrantedTurning to Respondents representatives Stanikmasstates that Aleman and Mora attended the first meetings,did not believe Respondent, and quit attending He aversthat at the first two meetings they insisted they shouldget a raise and Lemay explained why Respondent couldnot promise or grant a raise There was no discussion ofmedical benefits at the meetings Stantkmas does notrecall Landry saying anyone was stupid but does recallthatMora would say she was not stupid This latterrecollection comports with Mora s testimony that she ascuredmanagement she was not stupid I do not creditAleman s claim that Lemay said Mora was stupid It isquite possible however that Aleman heard Mora say shewas not stupid and assumed Lemay had said she wasLavallee recalls that Lemay was the primary speakerat these meetings and used an interpreter According toLavalleeRespondent (presumably Lemay) said thatduring the union campaign no raises could be given because things had to remain status quo and nothing couldbe promised to employees There wassometalk aboutnegotiating a contract and that the Union could only negotiate labor packages containing wages and benefits, butcould not change company policies Nothing was said orpromised regarding medical cardsLemay testifies as follows the purpose of the firstmeeting with the kitchen employees as a group was toexplain that because they would hear things from theUnion he wanted them to hear the Company s side Atthe second meeting there was discussion of union duesfinesassessments, and similar costs employees do not 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnow have to bear Neither medical benefits or cardswere mentioned at any meeting He recalls directing noquestions to Aleman or Mora Employees asked manyquestions about wages and benefits,and were told Respondent could know nothing about them because it wasagainst the law to make any changes during a union campaign unlesstheywereplanned aheadLemay recallsnothing being said about what might happen in thatregard after the electionLandry does not speak to the content of the meetingsI do not credit Mora s testimony that Landry told herhe could not give her a raise because she was going tobe a union member and was going to vote for the UnionMora and Aleman were toldbeforethey publicly deGlared their union support58 in October that they couldnot be given a raise It is improbable that Landry wouldfor no apparent reason spontaneously depart from Respondent s true reason and voice an unlawful reason inthemidst of a carefully orchestrated preelection campaignConsidering all the testimony on the matter and thecomparative testimonial demeanorof thewitnesses, Iconclude and find that here was a not uncommon occurrence The employees testified to what they believed Respondent s supervisor meant,not what they actually saidAs the Board has pointed outA respondent is responsible only for the remarks it makes to employees, and notfor the impressions that employees may derive from theremarks 59 I agree with Judge Barban that this does notmean an employer is licensed to interfere with employeerights by using subtlety innuendo or inference,60 butRespondent in the instant case did not so interfere whenpresenting its reason for not granting raisesMoreoverRespondent did not promise any benefits, raises or otherwise at all for any reason, and did not condition benefitsor raises on refraining from joining or assisting theUnionFor all the reasons set forth above the evidence doesnot preponderate in favor of a finding that Respondentviolated Section 8(a)(1) of the Act by conduct alleged inparagraph 8(f)(1) (2), and (3) of the complaintEven though I believe Mora at times testified to herperceptions rather than the actual facts, her claim thatLandry told her she should get out if she was going tovote for the Union seemed certain and is creditedLandry was aware of her open declaration of union supportThis may have provoked his comment, but it iswell settled that an invitation to quit like that tenderedby Landry conveys the message that union support andcontinued employment are not compatible is coerciveand threatening and violates Section 8(a)(1)of theAct 61 The matter was fully litigated and I find Landry sstatement did violate Section 8(a)(1)58 There is no evidence Aleman and Mora signed union authorizationcards59Fidelity Telephone Co236 NLRB 166 (1978)80 EMR Photoelectric251 NLRB 1597 1608 fn 29 (1980)81 L A Baker Electric265 NLRB 1579 1580 (1982) and cases citedJ & G WallBaking Co272 NLRB1008 (1984)NLRB v Steinerfilm669 F 2d 845 (1st Cir 1982)E The WarningsRespondent wrote warning notices for Aleman on 22October and 4, 5, and 7 November and for Mora on 22and 30 October and 5 6 and 7 November The 22 October warnings to both are marked as first warning noticesfor absence and bear the signature of Stanikmas and thenotewould not signAleman testified that she neversaw this document or the warnings of 4 and 7 November, and only saw and signed the one for 5 Novemberthat was also marked as a first warning She denied thatthe writing on the back of this notice stating that she hadoverstayed her meal period and would be given discipline up to termination if she repeated this conduct wason the warning when she signed it Aleman claims thatshe signed the warning because Stanikmas,with no interpreter present,represented it to her as something thatneeded to be signed for a medical card and would costher $3 onlyMora conceded she signed the 30 October documentmarked as a second warning and noted she was absentbut hadsomeone callfor her, on 25, 28 29 and 30 OctoberMora says she was told it was for a medical card orinsurance,and denies seeing or signing the warnings of22 October or 5 6 and 7 November The 5 Novemberwarning mirrors the notations on both front and back ofthe warning that date given to Aleman The 22 Octoberand 6 and 7 November are signed by Stanikmas The 7November warning notices to Aleman and Mora, whosedates on both documents appear to have been alteredfrom 5 November, each note the reasons to be conduct,attitude, lack of courtesy,Threatened another employee,andTerminated ' They are either notices of discharge or memoranda of the reasons prepared and signedby Stanikmas I credit Aleman and Mora that they neversaw them andassumingarguendo that they did, furtherfind they could not read them There is no explanation ofthe alteration in dates and I am not convinced the notices dated 7 November were prepared on that date It isquite possible they were prepared after 7 November aspossible support for Respondents theory of dischargeand the backdating was at first erroneous and requiredcorrectingAlthough I suspect this is what happened theevidence is insufficient to warrant so finding The evidence does however warrant a finding that Stanikmasprepared and signed Mora s name to the first warningto her dated 5 November Thereisnoquestion that hecompleted the 5 and 6 November warning notices toMora (Strangely the 6 November notice is not markedas a first second or any other warning) He misspelledMoras name asAdeledea on the top of both forms Hesigned the 6 November form as Mark Stamkmas with thenoteMora was yelling about warningThe 5 November form is signed Adeledea Mora and does not remotelyresemble her bona fide signature Adelaida Mora of 30October but more closely resembles Stanikmas handwriting, especially his rendering ofAdeledea Mora atthe top of the forms A comparison of this renderingwithMora s purported signature on the 5 Novembernotice reveals sufficient similiarities in spelling and handwriting to persuade me that Stanikmas did sign Mora sname to the 5 November warning notice 299 LINCOLN STREET INC201The accounts of Mora and Aleman regarding thewarning notices are credited Stanikmas testimony to thecontrary is not credited I conclude the ones they didsignwere secured on the basis of a misrepresentationthat they were applying for medical insurance and theonesthey dispute were never in fact presented to thembutwere merely placed in Respondents files whencethey came to trial Respondents knowledge that Moraand Aleman definitely and openly wanted the Union tosucceed in its campaign, Respondents clear hostility tothose sympathies, the absence ofanypriorwarnings tothe two notwithstanding claimed misconduct by them atan earlier time, the misrepresentations employed tosecure their signatures the later addition of material tonotices, the unexplained changing of dates and what appears to be an attempted copying of Mora s signature toprovide evidence she had seen a notice, all persuade methat the warning notices were discriminatory tools designed to eventually eliminate Mora and Aleman fromemployment at the facility, and thus discourage unionmembership and activity by Respondents employeesSuch conduct violates Section 8(a)(3) and (1) of the ActF The DischargesAccording to Stanikmas he and Landry heard Alemanand Mora shouting in Spanish, and complaining that theydeserved a raise and needed more help and blaming thefailure of Respondent to take care of these concerns andthe withdrawal of permission to take leftover food homeon Barbara Carpenter a cook Stanikmas does not speakSpanish In the course of their alleged tirade Aleman andMora according to Stanikmas threatened to kill CarpenterAfter 20 minutes of this, and some quieting down byStanikmas they returned to work At this point saysStantkmas he turned around and saw that Landry hadreturned to his office Landry testifies that after he heardthem voicing their continuing complaint about raises hereturned to his office, let Stanikmas handle it heard nothreat and did not realize how serious it was until Stanikmas told him about 3 30 p in that Mora and Alemanhad threatened to hurt Carpenter Stanikmas says he didnot tell Landry what had happened until 2 hours afterthe incident because he was comforting a frightened Carpenter and further says Landry said he would take careof it the next day when he came in Landry testifies thatwhen Stanikmas reported to him Aleman and Mora hadalready left, and he did nothing further that day becauseConnors was not available for consultationBoth Aleman and Mora deny threatening Carpenterwith injury Carpenter was not a witness Inasmuch asLandry says he heard no threat Stanikmas claim thatAleman and Mora threatened Carpenter is the only evidence in support of the reason proffered for callingAleman and Mora in the following dayStantkmas testimony that he heard Aleman and Morathreaten to kill Carpenter is not credited This testimonyiscorroborated neither by Carpenterwho did not tositfynor Landry or anyone else Landry testified that allStanikmas told him was that Aleman and Mora hadthreatened Barbara that they were going to hurt herLandry s failure to confront Aleman or Mora with thisallegationor prevent them from working in the kitchenwhere Carpenter also worked, until about 11 am thefollowing day by which time the two had been workingabout 5 hours persuades me that he was not told Carpenter had received a death threat, and that he did notconsider her to be in imminent danger The denials ofAleman and Mora that they threatened Carpenter at allare credited'Landry called Aleman and Mora into the kitchenoffice shortly after 11 a in on 7 November Also presentwere Stanikmas and Lavallee There was no interpreterpresentThe witnesses disagree on what happened on 7NovemberIMora s versionAleman had left the kitchen to seek help because sheandMora had a lot of work Mora then went intoLandry s office and told him that she was alone in thekitchenwith a lot of work No one else was presentduring the meeting of the two Landry irritably responded,Oh every hour, every hourMora complainedthere should be a third person helping her and Aleman,and again complained that she had not received a payraiseLandry told her he would give her no raise, hewas not going to put a third person on and Mora shouldpunch out and leave if she did not want to continueworking that way He then asked where Mora camefromWhen she replied she was from Cuba he saidpeople from Cuba were no good He then again told herto punch out and leave if she did not like the fact he wasnot going to put another employee in the kitchen Shesaid she would not punch out because she was just defending her rights as a worker and he could punch outhimself if he wanted but she would not At that point hecalled her aF-g Black She then said he could notoffend her by calling her that He kept telling her topunch out and the police were called Mora denies thatshe swore2Aleman s testimonyShe had gone to find carts on which to carry foodWhen she returned Mora was in the office with LandryLavallee and Stantkmas She heard Landry tell Morashe was fired because Mora had asked for another personto help them at work Aleman was discharged by Lemaywith Lavallee Stanikmas, and Landry present Lemaytold her to punch out and leave but gave no reason Nointerpreterwas present until after she and Mora weretold to punch out and go which she says meant theywere fired After she was fired, Luis Serrano came as aninterpreter She was then asked by Lavallee and Landrythrough Serrano whether she was going to hurt CarpenterShe denied that she was and denies threatening Carpenter3Landry s versionHe could not find Serrano who was transporting laundry so he called Aleman and Mora into the office at alittle after 11 a m with no interpreter present Stanikmasand Lavallee were present He asked the women if theyhad threatened CarpenterTheydid not understand himLavallee asked if they had wanted to hurt Carpenter 202DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThey indicated they did not understand He decided tosuspend them rather than base a decision on poor communicationswithout an interpreterHe told them hewould investigate the facts of the previous day from theinterpreterwho had then been present, and they weresuspended, and he asked them to punch out and gohome Mora told him to punch out and to f- himself,repeated it again and added f- you, you punch outHe told her she was fired because she was swearing tohim and he would call the police if she did not punchout and go home She told him to call the police He didWhen a police officer arrived, Mora left through thedining room,screaming as she wentSerrano came into the office soon after Mora left Hetold Landry that Aleman and Mora had tried threateningCarpenter the day before Landry then asked Serrano to ask Aleman if she wanted to hurt Barbara CarpenterSerrano spoke to Aleman in Spanish and thentoldLandry theywanted to hurt Carpenter becausethey believed she was responsible for them not getting araise and something about stealing juices Landry thentoldSerrano to tell Aleman she was terminated forthreatening another employeeThere is no testimonyfrom Serrano who apparently was not available4 Lavallee s testimonyShe and Stanikmas were present when Landry calledAleman and Mora intothe officeLandry asked if theywere threatening CarpenterTheydid not understandLavallee asked in English if they wanted to hurt CarpenterBoth started yellingYou re no f-mg goodLandry took Mora outside the door Aleman stayed inthe room with Lavallee She could hear Mora repeatedlysaying f- you to Landry Then she heard Landry tellMora to punch out Mora replied No you punch outand repeatingNo f-ing goodLandry then called thepoliceThe police came She escorted the officer towhere Mora was at the timeclock and returned to theofficeEnroute she met another policeman with Alemanwho said she had also been firedWhen she left Aleman to go to the timeclock, Alemanhad not been fired Aleman and Mora had been suspended by Landry until he could get an interpreter in tostraighten the matter out Lavallee does not believe thewomen understood Landry That is when the yelling andscreaming started on all sides Stanikmas was in and outduring all these goings on She did not speak to Alemanor Mora in Spanish on 7 November Aleman was swearing before Mora left the room but not after5Stanikmas testimonyLandry asked Mora and Aleman if they had threatened to kill Carpenter They did not understand Lavallee asked if they had threatened to hurt Carpenter Theyagreed they had Landry said they were suspended andtold them to punch out Mora started swearing screaming, and yelling Aleman did not swear6ConclusionsAs a preface when Aleman says Lemay fired her I amcertain she meant Landry No one but Stanikmas claimsAleman and Mora threatened to kill Carpenter, or thatLandry asked them if they had Stanikmas has not beencredited on the former and is not credited on the latterSimilarlyStanikmas testimony that the two ladies admatted, in response to Lavallee s question, that they hadthreatened to hurt Carpenter is supported by neither Lavallee nor Landry and is not credited Aleman crediblytestified that she did not tell Serrano she was going tohurt or was threatening Carpenter That Serrano mayhave told Landry she had is hearsay without benefit ofsupporting testimony from SerranoAleman with herlimited understanding of English, was disabled from disputing Serrano s translationto LandryWhat happened, I believe is that Stanikmas gaveLandry a false report of a threat to hurt, not kill, CarpenterThereisno evidenceLandry checked with CarpenterHad there been a threat either as propounded byStanikmas or as reported by him to Landry I seriouslydoubt that Stanikmas would have waited 2 hours toreport it I also doubt that Landry would have letAleman and Mora work with Carpenter for 5 hours hadhe believed she was endangeredMoreover, I perceiveno reason for suspending Aleman or Mora until an interpreter could be found Landry well knew Serrano wouldbe available that day Landry as yet had no proof of misconduct by either and the absence of any perceptionthatCarpenter was in immediate danger demonstratesthere was no colorable reason for the suspensionsLandry says he terminated Aleman for threateningCarpenter This treatment contrasts sharply with that accorded nurses aide Cecile Abraham on 22 Novemberwhen she threatened presumably in English to beat upher team leader Recognizing a personality conflict between the two Respondent merely transferred Abrahamto another floor and warned her she would be terminated for a repeat of such conduct Abraham was laterwarned, on 22 April 1986 after 10 days of absences ofdisciplinary action if the absences were repeated So faras the record shows she was still an employee at the timeof the trial before me There was a continuing personalsty conflict between CarpenterMora and Aleman because the latter two disapproved of the former s privatelife styleHow a threat by Aleman or Mora to hurt ismore reprehensible than that of Abraham is not explainedThe disparity in treatment is glaring Given thisdisparity in treatment, the failure to investigate with Carpenter the incredible testimony and tinkering with warning notices by Stamkmas Respondents failure to insulateCarpenter from possible harm on the morning of 7 November the outspoken union advocacy by Aleman andMora, Respondent's admitted knowledge of that sympathy,Respondents hostility toward the Union, and Respondent s other unfair labor practices I am persuadedthe General Counsel has made out a prima facie case thatAleman was suspended and later discharged because ofher union activity Respondent has neither rebutted thisprima facie case nor shown Aleman would have beensuspended or fired absent her support of the Union TheGeneral Counsel has proved by a preponderance of thecredible evidence her suspension and discharge were un 299 LINCOLN STREET INClawfully motivated and violated Section 8(a)(3) and (1)of the ActMora s discharge is another matterHer suspensionwas, I find, unlawful for the same reason as that ofAleman The General Counsel has also established aprima facie case that she was discriminatorily dischargedNevertheless I do not credit her testimony that Landrycalled her aF- Black, although, given thelanguagedifficulty, shemay have believed he had Aleman doesnot support her on this, and Landry and Lavallee credibly testified that Mora responded to her suspension withrepeated vulgar words directed at Landry Accordinglythe questions raised are whether she would have beenfired for using this language if no union drive existedand, if so, was this language provoked by Respondent sunlawful suspension and therefore excusable It is wellsettled that an employer may lawfully terminate an employeewho engages in conduct for which he or shewould have been fired in the absence of union activityeven if the employer wants to discharge the employeefor union activity and is actively seeking a reason to accomplish thataim,62but it is equally well settled that ifan employer by its unlawful conduct provokes an employee into such conduct then that conduct cannot serveto justify the employees discharge 63 Mora s explosionwas the spontaneous and direct result of Landry s announcement of her suspension and his order to punch outand go home The suspension, and obviously thereforeits announcement and effectuation has been found violative of Section 8(a)(3) and (1) of the Act This unlawfulconduct was the provacation for Mora s unpleasant Ianguage which according to Landry, was his reason forthe discharge Insubordinate thoughMora s languagemay have been, it was caused by Respondents unlawfulsuspension and is not a sustainable defense to the GeneralCounsels prima facie case of discharge The GeneralCounsel has established by a preponderance of the credible evidence that Mora s discharge, like that of Alemanviolated Section 8(a)(3) of the ActV THE OBJECTIONS TO THE ELECTIONAt the proceeding before me the Union withdrew several of its objections Thoseremainingfor determinationread as follows3The Employer threatened employees with reprimands because of their union activity4The Employer discharged employees becauseof union activity5The Employer otherwise violated the Act andthe Board s rules to pre election conductThe petition in Case 1-RC-18602 was filed on 24 September 1985 The election was held on 20 November82StoutcoInc218 NLRB 645 650-651 (1975)P G Berland PaintCity199 NLRB 927 (1972)Klate Holt Co161NLRB 1606 1612 (1966)87NLRB v M & B Headwear Co349 F 2d 170 174 (4th Cir 1965)consistentlyfollowed bythe Board See e gWell Bred Loaf Inc280NLRB 306 (1986)Olympic Limousine Service278NLRB 932 (1986)Vought Corp273 NLRB 1290 1295 (1984)Turnbull Cone Baking Co271NLRB 1320 1359 (1984)E I du Pont & Co263 NLRB 159 160(1982)LouisianaCouncil No 17 AFSCME AFL-CIO250 NLRB 880886 (1980)Max Factor & Co239 NLRB 804 817 (1978)2031985Matters covered by Objections 4 and 5 have beenfound to be unfair labor practices occurring during thecriticalperiod between petition and election 64 Unfairlabor practices constitute objectionable preelection conduct 65 Accordingly, Objections 4 and 5 are sustainedObjection 3 is not supported by evidence and is overruledVI THE REFUSAL TO BARGAINThe Union had a card majority in the appropriate collective bargaining unit when it requested recognition on23 and 24 September Respondent rejected those requestsand thereafter committed serious and pervasive unfairlabor practices including the maintenance of unlawfulno solicitation and no access rules threats to change dispose of, or sell the facility in the event of union successin the election, conveying an impression of surveillance,coercive interrogation, telling employees it would be difficult for them to get work elsewhere if the Union wonthe election, advising employees to quit their employment if they were going to support the Union, promisingbetterwages and working conditions if employees abstain from supporting the Union, and discharging MariaAleman and Adelaida Mora because they were in favorof a union Respondents unlawful conduct was designedto discourage employee support for the Union, had atendency to undermine its established majority statusand prevented the holding of a fair election on 20 November 1985The various threats to close sell or change the operation are of a type that the Board has long held to be ofthemost egregious sort,66 asare the discharges ofAleman and Mora 67 Unit employees certainly wereaware of the discharges of Mora and Aleman as well asthat of Mangini Considering all the unfair labor practices and the unlikely prospect that traditional remediescan sufficiently erase their continuing impact on the electorate, I am persuaded that employee sentiment as reflected by the signed authorization cards will be bestprotected by a bargaining order in view of the slightpossibility that a fair election might be ensured by theuse of traditional remedies 68 Accordingly I concludeand find Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain with the Union as of 23September when the Union demanded recognition 69 Respondent s unfair labor practices occurring before thatdate are remedied by the OrderOn the foregoing findings of fact and conclusionsdrawn therefrom, and on the entire record in this case Imake the followingCONCLUSIONS OF LAW1The Respondent, 299 Lincoln Street Inc, a whollyowned subsidiary of Broad Reach Health Services, Inc,64 Ideal Electric & Mfg Co134 NLRB 1275 (1961)Goodyear Tire &Rubber Co138 NLRB 453 (1962)86Dal Tex Optical Co137 NLRB 1782 1786 (1962)88GeneralStencils195 NLRB 1109 1110 (1972)67Well Bred Loafsupra88NLRB v Gissel Packing Co395 U S 575 614 (1969)89Trading Port219 NLRB 298 301 (1975) 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis an employer engaged in commerce within the meaningof Section 2(2), (6) and (7) of the Act2The Union Lincoln Employees Union, Division ofU S W A AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act3The following unit constitutes a unit appropriate forcollective bargainingAll full time and regular part time nurses aideshousekeeping employees, food service employeesmaintenance employees laundry employees andteam leaders employed by the Employer at its 299Lincoln Street, Inc facility inWorcesterMassachusetts,excluding all office clerical employees,Registered Nurses, Licensed Practical Nurses, professionalemployees temporary help agency employeesguards and supervisors as defined in theAct4Beginning23 September 1985, and continuing todate, the Union has been the exclusive representative ofall the employees within the appropriate unit for purposes of collective bargaining within the meaning of Section 9(a) of the Act5By maintaining an overly broad rule against solicitationand distributionRespondent violated Section8(a)(1)of the Act6By promulgatingand maintainingan overly broadrule restricting employee access to Respondents premicesduring their off duty hours in order to discouragethem fromengaginginprotected union activityRespondent violated Section 8(a)(3) and (1) of the Act7By telling employees it would be difficult for themto secure employment elsewhere if they selected theUnion as their collectivebargainingrepresentativeRespondent violated Section 8(a)(1) of the Act8By creating the impression that the union activitiesof employees were under surveillance Respondent violated Section 8(a)(1) of the Act9By coercively interrogating an employee about hisunion sympathies Respondent violated Section 8(a)(1) ofthe Act10By suggesting that employees quit if they weregoing to vote for the Union Respondent violated Section 8(a)(1) of the Act11By promising better wages and working conditionsif employees abstained from supporting the Union Respondent violated Section 8(a)(1) of the Act12By threatening to close, sell or change its businessoperations if the employees selected the Union as theirrepresentativeRespondent violated Section 8(a)(1) of theAct13By preparingwarningnotices to Adelaida Moraand Maria Aleman for the purpose of causing their discharge because they wereunionsupporters, Respondentviolated Section 8(a)(3) and (1) of the Act14By discharging SharonMangini andsuspendingand discharging Maria Aleman and Adelaida Mora inorder to discourage employeeunionacitivtyRespondentviolated Section 8(a)(3) and (1) of the Act15By refusing to bargain with the Union as the designated collective bargaining representative of its employees in the appropriate bargaining unit and byengagingin the above described violations of Section 8(a)(3) and(1) for the purpose ofunderminingand destroying theUnion s majority statusRespondent violated Section8(a)(5) and (1) of the Act16The violations of the Act set forth above are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act17Respondentengaged inobjectionable conduct requiring that the election conducted on 20 November1985 in Case 1-RC-18602 be set aside18The violations of the Act found here interferedwith the election process, had a tendency to underminetheUnion s strength prevented the holding of a fairelection, and warrant the issuance of a bargaining orderTHE REMEDYIn addition to theusualcease and desist and noticeposting requirements, my recommended Order will require Respondent to bargain with the Union, and to offerunconditional reinstatement to SharonManginiMariaAleman, and Adelaida Mora and make them whole forallwages lost by them as a result of their unlawful discharge such backpay to be computed on a quarterlybasiswith interest to be computed in the manner prescribed in FW WoolworthCo, 90 NLRB 289 (1950)andFlorida Steel Corp231NLRB 651 (1977) 70 Respondent will also be required to remove from its filesany reference to the discharge of Sharon Mangini MariaAleman, and Adelaida Mora and the suspension of MariaAleman and Adelaida Mora and notify them in writingthat this has been done and that evidence of their unlawful discharge and suspension will not beused as a basisfor future personnel action against them The GeneralCounsels request for a visitatorial clause is denied as unnecessary in this caseOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommended7iORDERThe Respondent 299 Lincoln Street Inc a whollyowned subsidiary of Broad Reach Health Services Inc,WorcesterMassachusetts its officers, agents successorsand assigns shall1Cease and desist from(a)Maintaining or enforcing any rule or other prohibitionwhich forbids solicitation on behalf of a union ordistribution of union literature by employees on theirown time in nonworking areas or areas not solely devoted to patient care(b)Promulgatingmaintainingor enforcing overlybroad rules prohibiting employee access to nonpatientcare areas of Respondents premises during his or heroff duty hours70 See generally IsisPlumbing Co138 NLRB 716 (1962)71 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes 299 LINCOLN STREET INC205(c)Telling employees it will be difficult for them tosecure employment elsewhere if they select the Union torepresent them(d)Creating the impression that employee union activities are under surveillance(e)Coercively interrogating employees about theirunion sympathies(f)Suggesting that employees quit if they are going tovote for a union(g) Promising better wages and working conditions ifemployees abstain from supporting a union(h)Threatening to close sell or change its businessoperation if employees select a union to represent them(i)Preparingwarning notices to employees for thepurpose of causing their discharge because they supporta union(1)Discouragingmembership in the Union or anyother labororganization,by discharging employees orotherwise discriminating in any manner concerning theirtenure of employment or anytermor condition of employment(k)Refusing to recognize and bargain with the Unionas the exclusive bargaining representative of all the employees in the above described appropriate unit2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to Sharon Mangini, Maria Aleman and AdelaidaMora immediate and full reinstatement to theirformer jobs or, if thosejobs not longer exist,to substantially equivalent positions, without prejudice to their seniority or other rights and privileges and make themwhole for any lossof earningssuffered by reason of Respondent s unfair labor practices in the manner set forthin the remedy section of this decision(b)Remove from the records of Sharon ManginiMaria Aleman and Adelaida Mora any reference to theirdischargeany reference to the suspension of MariaAleman and Adelaida Mora, and all warning notices prepared for Maria Aleman and Adelaida Mora on and after22 October 1985 and notify them in writing that this hasbeen done and that the evidence of their unlawful discharges suspensions and warning notices will not beused as a basis for any future disciplinary action againstthem(c) Rescind its rule in its personnel manual prohibitingsolicitations of any kind or the sale or distribution of material unlessit is specifically approved by Respondent(d)Rescind its 20 September 1985 rule denying employees access to Respondents premises during theirnonscheduled worktime(e)Preserve and on request,make available to theBoard or its agents for examination and copying,all payroll records,social security payment records timecardspersonnel records and reports,and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Recognize and, on request bargain collectivelywith Lincoln Employees Union Divisionof US W A,AFL-CIO-CLC asthe exclusive collective bargainingrepresentative of the employees of Respondent in the appropriate bargaining unit described belowAll full time and regular part time nurses aideshousekeeping employees food service employees,maintenance employees laundry employees andteam leaders employed by the Employer at its 299Lincoln Street,Inc facility inWorcester,Massachusettsexcluding all office clerical employeesRegistered Nurses Licensed Practical Nurses, professional employees,temporary help agency employees, guards and supervisors as defined in theAct(g) Post at its WorcesterMassachusetts facility copiesof the attached notice markedAppendix 72 Copies ofthe notice on forms provided by the Regional Directorfor Region 1, after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations not specificallyfoundIT IS FURTHER RECOMMENDED that the election held inCase 1-RC-18602 on 20 November 1985 be set aside andCase 1-RC-18602 be dismissed72 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board